Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 1 of 75




        EXHIBIT 3
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 2 of 75




AMERICAN ARBITRATION ASSOCIATION
INTERNATIONAL CENTRE FOR DISPUTE RESOLUTION
-----------------------------------------------------------------------X
                                                                       :
In the Matter of the Arbitration Between:                              :
                                                                       :
MILBERG, LLP,                                                          :
                                                                       :
                           Claimant and                                :
                           Counterclaim-Respondent,                    : Case No. 01-17-0004-6221
                                                                       :
                  -v-                                                  :
                                                                       :
HWB ALEXANDRA STRATEGIES PORTFOLIO et al., :
                                                                       :
                           Respondents and Counterclaimants, :
                                                                       :
                  -v-                                                  :
                                                                       :
ESTUDIO ROSITO VAGO,                                                   :
                                                                       :
                           Counterclaim-Respondent.                    :
                                                                       :
-----------------------------------------------------------------------X

STATE OF        NEW YORK                )
                                        )
COUNTY OF NEW YORK                      )


                      TESTIMONY OF MICHAEL C. SPENCER

        Michael C. Spencer, being duly sworn, deposes and says:

Introduction

I.      CHRONOLOGY

        A.      Background on the 2001 bond default and initiation of lawsuits

        B.      Respondents retain Rosito Vago and Dreier starting in November 2007;
                Milberg takes over for Dreier in July 2009

        C.      The Equal Treatment injunction strategy and test cases
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 3 of 75




       D.    Milberg obtained Equal Treatment injunctions for Respondents in 2015;
             Respondents were included in Milberg’s negotiations with the new Macri
             administration and the Special Master starting in early 2016; Judge Griesa
             indicated he would vacate the Equal Treatment injunctions in March 2016;
             vacatur was affirmed on appeal in mid-April 2016

       E.    Many other bondholders then settle; Respondents terminate Milberg in
             April-May 2016; Respondents’ judgment enforcement efforts fail; the
             Special Master announces Respondents’ settlement with Argentina
             “within the parameters of the Propuesta” on May 31, 2017; the settlement
             amount is amended downward in October 2017; Respondents refuse to
             pay any legal fees to Claimant; the present arbitration

II.    MY TESTIMONY RELATING TO CERTAIN ISSUES

       A.    Respondents continued to request and receive legal services from Milberg
             and Rosito Vago long after the Early Termination Dates specified in most
             of Respondents’ retainer letters

       B.    Additional facts that may be relevant to quantum meruit

       C.    Respondents settled with Argentina in October 2017 for $154,972 less
             than Milberg had obtained for them under the Propuesta before they
             discharged Milberg in April-May 2016

       D.    Regarding the malpractice counterclaim (Feb. 5-19, 2016):
             Mr. Brand was fully informed about the pros and cons of settling, and was
             always adamant that he would not settle for less than 100% recovery; he
             rejected any advice that he should consider compromise

       E.    Factual materials concerning Respondents’ arguments on legal ethics
             issues




                                          2
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 4 of 75




        INTRODUCTION

        1.       I am the principal lawyer at Milberg LLP who has handled the Argentine

bond cases for our many clients, including Respondents. I have led Milberg’s

engagements in these matters since we were approached by Patricia Rosito Vago in 2009

to take over for Dreier LLP (“Dreier”), which was no longer able to continue its work on

these cases.

        2.       My background is summarized at https://milberg.com/bio/?smid=397,

attached hereto as Ex. A. I graduated from Harvard Law School in 1976 and clerked for

a federal district judge in Los Angeles for a year, then joined Cravath, Swaine & Moore

in New York as a litigation associate. In 1986, I moved to the plaintiff side by joining

Milberg, and became a partner a few months later. I have been at Milberg since then.1

        3.       I will present this testimony by first generally describing the Argentina

bond cases and Claimant’s activities chronologically, and then providing testimony

focused on particular matters about Respondents. In the material below, references to

“Claimant” indicate Milberg LLP (active in these cases since 2009), Dreier (active prior

thereto) (now represented by its trustee), and Estudio Rosito Vago (which originated

these cases and has been active in all aspects of our retentions throughout the time

period). As described more fully below, the three law firms have co-counsel agreements

covering the work in these cases and the fees at issue. CX 7 – CX 10; CX 368.




1
  At the start of 2018, Milberg was reorganized as Milberg Tadler Phillips Grossman LLP. Milberg LLP
remains as a subsidiary law firm and as the Claimant in this arbitration.


                                                  3
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 5 of 75




        4.       I was largely responsible for working with our outside counsel to prepare

Claimant’s Statement of Claim (CX 1) and I incorporate it and its exhibits as part of my

testimony here.2

I.      CHRONOLOGY

        A.       Background on the 2001 bond default and initiation of lawsuits

        5.       My involvement in the underlying litigation starting in 2009 required me

to learn the history and details of the bond defaults. The Argentine government

announced it was suspending payments on its external indebtedness at the very end of

2001. The indebtedness on its approximately 20 series of “global” bonds and other

external indebtedness reportedly totaled about $90 billion for all creditors. Most series of

the bonds were denominated in US dollars, but a few were in Deutsche Marks or Euros.

The indenture-type documents used for each series of bonds (“fiscal agency agreements”

or FAAs) contained sovereign immunity waivers and allowed enforcement jurisdiction in

New York under New York law. These bonds were issued at various times from 1993 to

2001, with maturities from 2003 to 2031, and coupon interest rates from 6.0% to

12.375%.

        6.       The bonds had been marketed primarily at retail to individuals and smaller

investment funds in Italy, Argentina, and other European and South American countries.

The bonds were and are held and traded in electronic book entry form using the main

three clearing systems (DTC, Euroclear, Clearstream). There has consistently been a

2
 I would amend the Statement of Claim in one respect: I understood, and we alleged, that Respondents
were settling their claims on “the same” terms that were available under the Propuesta, based on the
announcement by the Special Master stating the same. CX 348. Subsequently we learned (from
documents produced by Respondents in this arbitration) that Respondents’ actual settlement in October
2017 ($162,349,235 – CX 364 at HWB0000036) was less (by $400,765) than their settlement as
announced in May 2017 ($162,750,000, CX 18 at HWB0001008). The actual settlement amount
Respondents received was also $154,972 less than the consideration they could have claimed under the
Propuesta ($162,504,207 – CX 11), as explained in my testimony below.


                                                   4
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 6 of 75




secondary market with some liquidity. Post-default, the bonds traded down to levels of

$0.10 to $0.30 per $1 of face value. Many original holders, for reasons of financial

necessity, sold their bonds into the secondary market after the default, which is how the

large sovereign default hedge funds accumulated much of their holdings at low cost.

       7.      After the default, bondholders began to sue to enforce payment of their

bonds in the Southern District of New York (“SDNY”), starting in 2002. Early plaintiffs

included sovereign debt funds (represented by Debevoise, Dechert, and other large New

York law firms) and numerous individuals represented by Dreier LLP. The Dreier

bondholder clients were generally smaller investors who had retained the Rosito Vago

law firm in Buenos Aires. Patricia Rosito Vago, the sole member of the Rosito Vago law

firm, had a background in tobacco and consumer litigation on the plaintiff side in

Argentina. After the default, she began meeting with bondholders from Argentina and

Europe to discuss the situation and possible options for recovery. Many bondholders

started retaining Rosito Vago in 2002 for enforcement litigation. She arranged for Dreier

to serve as co-counsel for her firm’s clients to handle enforcement litigation in the

SDNY, as provided in a written agreement between the two firms. I will defer to her

testimony for further details.

       8.      As explained to me by Ms. Rosito Vago, her firm and Dreier had a simple

agreement: Rosito Vago was responsible for originating and communicating with clients

and maintaining all client records and case files in Buenos Aires; and Dreier was

responsible for the litigation in New York. Fees were to be shared 50-50. CX 9.

       9.      Judge Thomas P. Griesa was assigned to the defaulted bond cases and new

cases were assigned to him. He handled the cases from inception until he retired and




                                             5
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 7 of 75




handed them over to Judge Loretta A. Preska in June 2017. Judge Griesa died in

December 2017. The Republic of Argentina retained the Cleary Gottlieb Steen &

Hamilton LLP (“Cleary”) law firm at inception; Cleary has remained principal counsel

for the Republic since then.

       10.     As I learned from my review of the case files in 2009, threshold issues

were litigated in a handful of the early cases principally by lawyers from Debevoise and

Dechert (representing hedge fund bondholders); Dreier (representing individual and small

fund bondholders); and later several firms representing plaintiffs in proposed bondholder

class actions as well. The issues arose in motions to dismiss filed by the Republic and in

summary judgment motions filed by bondholder plaintiffs seeking entry of money

judgments. Claimant has produced in this arbitration extensive pleadings and motion

papers from Mazzini v. Republic of Argentina, 03 cv 8120, as examples to show the early

work by the Dreier firm. See CX 375 (docket in 03 cv 8120). As examples of this work:

CX 376 is the amended complaint in Mazzini; the Dreier firm’s SDNY reply brief from

July 2004 in further support of partial summary judgment and in support of its motion to

strike defendant’s discovery requests, opposing numerous early defenses raised by

Argentina in an attempt to create a material issue of genuine fact, for example: alleged

ambiguities in plaintiffs’ account statements, sufficient pleading of alleged defaults in

paying interest or principal, jurisdictional sovereign immunity and waivers, hearsay

objections to plaintiffs’ provision of depository account statements to show bond

ownership, and resolution of joint holder issues. See CX 375 at MILBERG-000990

(Dkts. 20-22). CX 378 is the Dreier firm’s brief to the Second Circuit opposing

Argentina’s appeal from the entry of a money judgment in Mazzini, on grounds that




                                             6
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 8 of 75




plaintiffs allegedly had not shown they owned their bonds, and also mentioning

Argentina’s prior litigation of defenses of lack of good faith, unclean hands, champerty,

international comity, public policy, abuse of rights, and lack of standing (on the ground

that allegedly only the fiscal agent “owned” the bonds). See CX 378. Plaintiffs were

successful in defeating the appeal. See CX 380 (2d. Cir. affirmance). The parties also

litigated the applicable New York law on bond accelerations and calculating amounts of

principal, interest, and interest-on-interest owing on the bonds. By 2005 or 2006, most of

the threshold defenses being raised by the Republic had been rejected by Judge Griesa

and those decisions were on their way to affirmance on appeal. Based on the work in the

early cases, entry of money judgments in later cases (including Respondents’) became

easier.

          11.   Despite the money judgments entered against Argentina in many defaulted

bond cases, the government refused voluntarily to pay the judgments, and it took steps to

insulate itself from judgment holders’ attempts to execute on or otherwise enforce the

judgments, using the protections afforded sovereigns in the Foreign Sovereign

Immunities Act. Continuing with the examples cited above from the Mazzini case,

plaintiffs made extensive efforts to attach and execute on government assets in 2008-

2010. One notable effort (undertaken with many other plaintiffs) was attachment efforts

with respect to Argentine private pension fund assets, including those located in the

United States, that Argentina was nationalizing into the Argentine social security system

(ANSES). That process occasioned extensive litigation by many bondholders. See CX

381. Judge Griesa allowed the ANSES attachments in November 2008, but the Second

Circuit reversed the following year. Plaintiffs also sought a holding that Argentina’s




                                             7
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 9 of 75




central bank, BCRA, was an alter ego of the government for purposes of attachments;

that effort also was ultimately rejected by Judge Griesa. CX 375 at MILBERG-001007

(Dkt. 128). Shortly after Milberg substituted in for Dreier, we had firm investigators

conduct a search for Argentine government assets in the U.S., but that effort also was not

availing. It became apparent that the Republic was extremely well-versed in avoiding

judgment executions by protecting assets and asserting sovereign immunity.

       12.     Argentina made public “swap” offers in 2005 and 2010 to exchange

outstanding bonds for newly issued “Exchange Bonds” whose payment was (somehow)

deemed assured. The two swap offers reportedly retired about 92% of the value of

outstanding bonds at an average cost to the government of about $0.30 per $1 of face

value. The remaining bondholders became known as “holdouts.”

       B.      Respondents retain Rosito Vago and Dreier starting in
               November 2007; Milberg takes over for Dreier in July 2009

       13.     I leave it to Ms. Rosito Vago to address her initial contacts with Willi

Brand, a manager of retirement funds in Germany and Luxembourg that held a lot of

defaulted bonds. From the retainer agreements and case files, I know that Respondents

began retaining Dreier and Rosito Vago in November 2007 (for what became 07 cv

10657), covering about $50 million face amount of bonds. CX 5 at HWB0000070-90.

Further retentions followed, covering more bonds that Respondents owned or acquired.

See CX 5.

       14.     The 28 retainer letters between Respondents and Dreier (and later

Milberg) are identified as CX 5 – CX 6. The retainers are contingency fee retainers with

what I learned to be negotiated percentage contingency fees based on amounts recovered

by the clients, plus initial amounts of “startup” fees described below. The retainers did



                                             8
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 10 of 75




not provide for reimbursement out of any recoveries for expenses the lawyers had

incurred in prosecuting the cases. Respondents’ retainers reflected a contingency fee

structure whereby the fees were to be based on any amounts recovered in excess of

negotiated floor amounts. As specified in the retainers, the floor amounts were $0.35 or

$0.65 per $1 face amount or €0.20 per €1 face amount; and the contingency fees were 8-

12% of recoveries over the floor amounts, as negotiated by the parties. See, e.g., CX 5 at

HWB0000070; CX 6 at HWB0000122-23.

        15.      The provision that the lawyers’ out-of-pocket expenses incurred in

prosecuting the cases (everything from filing fees to costs for transcripts, copying and

research expenses, dedicated personnel, etc.) would not be reimbursed to counsel “off the

top” of recoveries (before the percentage contingency fees were calculated) was, in my

experience, unusual. See, e.g., CX 5 at HWB0000070-71; CX 6 at HWB00000122-23.

This meant that counsel bore those expenses. On the other hand, the provision that the

clients were to pay “start-up” fees keyed to milestones in the litigations (such as

retention, filing the complaint, and obtaining a money judgment) was also unusual. See

id. Respondents assert that they paid a total of “over $513,000” in start-up fees, which

Claimant does not dispute. That amounts to about 0.56% of the total face amount of

Respondents’ bonds at issue in this arbitration (somewhat over $90 million3).

        16.      The retainers also contained an “Early Termination” clause, which usually

provided: “In the event there is no partial payment on principal or interest within five

years4 after the Client’s judgment is obtained, the Client shall be entitled to terminate this



3
  The settlement amounts are much higher due to interest accrued over many years.
4
  The retainers for NW Global Strategy and HWB Gold & Silber Plus for bonds in 10 cv 4656 specified
three years (CX 6 at HWB0000154-155, HWB0000157-57); the May 3, 2012 retainer for NW Global


                                                  9
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 11 of 75




agreement without any further compensation or obligation to Milberg” (or Dreier in

applicable instances). CX 5 at HWB0000071; CX 6 at HWB00000123.

        17.      In 2008 and 2009, in a shocking turn of events, Marc Dreier was

criminally charged with fraud in connection with misappropriation of large amounts of

clients’ funds, and pled guilty. This devastated Ms. Rosito Vago, for obvious reasons,

and she came to New York to find replacement counsel. She met with me, and retained

Milberg for that role.

        18.      Because the clients had already been traumatized once (by the bond

default), we wanted to make the transition from Dreier to Milberg as seamless as

possible. Dreier and Rosito Vago had already invested large amounts of legal time and

expense in prosecuting the cases to date. Rosito Vago, Milberg, and the trustee for the

Dreier bankruptcy estate reached an agreement for continued prosecution of the cases by

Milberg in place of Dreier, for clients who consented to that arrangement. CX 368.

Milberg would take over for Dreier on exactly the same terms for the clients. As among

the lawyers, for cases that had been started during Dreier’s “era,” the fees would be

shared among Rosito Vago, Milberg, and the Dreier trustee5 in a specified ratio; expense

amounts incurred up to the changeover date (for purposes of allocating fees if and when

recoveries were eventually obtained) were agreed upon. That three-way agreement was

approved by the Dreier bankruptcy court (CX 368 at MILBERG-000014-16), and

continues to govern our dealings for those cases.



Strategy bonds in 13 cv 8887 provided an early termination date if “there is no judgment or settlement
within one year.” Id. at HWB00000161-62.
5
  The Dreier trustee had an interest in future fees because Dreier had an attorney fee lien against future
contingency fees based on the work it had performed. This agreement also provided that the amount of
expenses incurred by Rosito Vago was $944,000.00, subject to reimbursement if and when fee income was
realized. CX 368 at MILBERG-000006.


                                                    10
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 12 of 75




        19.     All clients were given the opportunity to proceed with Milberg as

substitute counsel or to look elsewhere. A large majority, including Respondents,

continued with Milberg and signed substitution-of-counsel stipulations and replacement

retainers on the same terms as before. See, e.g., CX 6.

        20.     Milberg’s substitution for Dreier was essentially seamless for the ongoing

clients. In addition, Rosito Vago and Milberg continued to be retained by new

bondholder clients (including Respondents, for their additional bondholdings), who

entered into retainers with Milberg, with Rosito Vago identified as co-counsel. See CX

6. Respondents’ cases with docket numbers starting 09 and later are post-Dreier cases.

The arrangement between Milberg and Rosito Vago was memorialized in an agreement,

which again included provisions for payment of expenses and sharing any eventual fees.

CX 10. At Milberg, the cases were handled by me, with the assistance of Gary Snitow, a

very able associate; some other lawyers were also involved during the earlier years. I met

many of the European clients, including Willi Brand, when Ms. Rosito Vago, her

husband Alfredo (Freddy) Langesfeld, and I visited Italy in 2009 to meet with clients and

potential clients there.

        21.     When the changeover occurred, our litigation efforts were focused on

continuing to obtain money judgments for our bondholder clients (building on the

experience in the early cases, as described above); seeking attachment opportunities for

clients for whom we had obtained money judgments; and looking for other pressure

points that might break the impasse between bondholder judgment creditors and this

sovereign debtor committed to resisting all collection efforts. The situation looked rather




                                            11
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 13 of 75




bleak for bondholders, with less than 10% of defaulted holders remaining as holdouts

after the government’s 2010 exchange offer was completed.

       22.     Ultimately, 13 Respondents entered into 28 retainer letters for these cases,

but three funds were merged into one of the other funds in late 2013, meaning there are

now ten Respondents. Milberg commenced seven actions for various combinations of

Respondents. The total face value of their bonds was over $90 million (with the bonds

denominated in Deutsche Marks or Euros converted at prevailing rates). See CX 15.

       C.      The Equal Treatment injunction strategy and test cases

       23.     The 1994 FAA, section 1(c), provides: “The Securities will constitute …

direct, unconditional, unsecured and unsubordinated obligations of the Republic and shall

at all times rank pari passu and without any preference among themselves. The payment

obligations of the Republic under the Securities shall at all times rank at least equally

with all its other present and future unsecured and unsubordinated External Indebtedness

(as defined in this Agreement)” (“Equal Treatment”). The 1993 FAA did not have a

parallel provision but the bond prospectus did. This Equal Treatment provision had a

history dating from the 19th century; more recently, holders of defaulted debt of Peru and

the Congo had tried to use it as legal leverage, but its meaning and use had not been

dispositively litigated. EM, one of the early bondholder plaintiff litigants on Argentina

bonds, had raised the provision in 2002 and Argentina sought an injunction prohibiting

EM from using the provision to try to interfere with the government’s payments to other

creditors. Judge Griesa held the issue was not ripe for adjudication in 2003, and both

sides backed off from further motion practice. After the 2005 and 2010 exchange offers,




                                             12
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 14 of 75




the holdouts were still seeking recoveries and needed a further strategy. The time had

come to try to make further use of the Equal Treatment clause.

        24.      I do not recall exactly when I was approached by Robert Cohen, NML’s

lead lawyer at the Dechert firm, about an Equal Treatment strategy. I see that he and I

first had email contact about these cases in April 2010 (concerning attachments and stays

(CX 46 at MILBERG-0002471), and I subsequently discussed many issues with him,

including the hedge funds’ prior experience with Equal Treatment clauses, prior to

NML’s filing of its first Equal Treatment motion in October 2010. Gary Snitow and I

were discussing and researching Equal Treatment issues immediately after NML’s

motion was filed. In February 2011, I spoke with Mr. Cohen about joining a contingent

of hedge fund representatives for a planned meeting with state legislators in Albany about

“anti-merger legislation,” a bill to clarify state law on the merger doctrine in order to

foreclose one possible objection to Equal Treatment motions in post-money-judgment

cases.6 See CX 50. Mr. Cohen and I began discussing the possible utility of having an

Equal Treatment motion initiated by non-hedge-fund plaintiffs -- i.e., small or individual

investors, who had bought their bonds at or near full price before the default, who ideally

were from Argentina, and whose claims had not yet gone to money judgments. See id.

Unlike the hedge funds, those investors could not easily be attacked by Argentina as

foreign bond speculators who had purchased at large discounts but were litigating for full

recoveries of principal and accrued interest. I identified Milberg’s recent Varela case, 10

cv 5338, whose 13 Argentine plaintiffs had purchased their bonds at full price pre-default

6
  “Merger” is a res judicata doctrine providing that claims in a litigated case merge into a resulting
judgment. In these cases, we were concerned that Argentina would argue in post-money-judgment cases
that our claims for Equal Treatment injunctive relief had merged into the money judgments and thus could
not be further pursued. That concern did not apply for cases in which money judgments had not yet been
entered.


                                                   13
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 15 of 75




(and thus were not “vultures,” the name the press had given to the hedge funds), had

accumulated total claims of only about $1 million, and included mostly quite elderly

women who were very definitely up for the challenge. Milberg began developing Equal

Treatment motion papers for Varela in the spring of 2011. I shared a draft of those

papers with Mr. Cohen in early July 2011. CX 51.

       25.     On July 14, 2011, I attended a meeting called by Robert Cohen at the

Dechert offices to discuss Equal Treatment. See CX 50; CX 52. It included lawyers

from a handful of firms representing several prominent bondholders. Mr. Cohen’s

invitation email noted that Judge Griesa’s clerk predicted that the court would decide

NML’s pending Equal Treatment motion after his summer recess; that I would be filing

an Equal Treatment motion in one of our pre-judgment cases shortly “and why it makes

sense for [Milberg] to do so;” and that we hoped to pursue anti-merger legislation. Id.

The group recognized that Argentina had increasingly been testing the patience of Judge

Griesa by refusing to honor the money judgments entered against it or to engage in

settlement negotiations. The consensus was that we should adopt a carefully coordinated

Equal Treatment strategy, taking sequential and deliberate steps in a limited number of

test cases, while other bondholder plaintiffs should stay on the sidelines while the

strategy was executed (with assurances that everyone would be given the opportunity to

join in when the time was right). The legal key to the strategy was to persuade the court

to interpret the Equal Treatment provision to prevent Argentina from paying its other

external indebtedness obligations unless it also “ratably” paid its global bond creditors --

and then to issue an injunction enforcing that interpretation. The crucial advantage of an

injunction would be that -- unlike money judgments, which only bound the debtor -- an




                                             14
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 16 of 75




injunction would, under FRCP Rule 65(d), also bind Argentina’s agents and “other

persons who are in active concert or participation” with it. By binding depositories,

clearing agents, and banks, an Equal Treatment injunction thus could potentially

foreclose Argentina from international credit market transactions, and from paying other

current creditors such as the exchange bond holders unless it also paid plaintiffs ratably,

which Argentina would likely find intolerable.

       26.     Milberg filed its first Equal Treatment motion in Varela in early August

2011 (discussed in more detail below). See RX-033 – RX-035. At that point, the Equal

Treatment motions filed by NML and the three other hedge funds in its group and by

Milberg in Varela became fully coordinated, and eventually we filed joint-caption papers

for important motions. See, e.g., RX-046. The hedge funds were: NML, which was part

of Paul Singer’s Elliott Management Corp. (“Elliott”), with the Argentina work led by

Jay Newman; Aurelius Capital, led by Mark Brodsky, who was formerly at Elliott; Blue

Angel and other funds related to Davidson Kempner Capital, represented by Avi

Friedman and Ephraim Diamond; and funds related to Bracebridge Management, led by

Nancy Zimmerman.

       27.     Respondents have suggested in this arbitration that Milberg or I have

claimed credit for originating the Equal Treatment strategy, but I have never done that. I

have always made it clear that Dechert (later joined by Gibson Dunn, largely for

appellate work), representing NML, led the Equal Treatment strategy among its group of

hedge funds (Ed Friedman of Friedman Kaplan and Robert Carroll of Goodwin Procter

also played large roles); and Milberg also was invited to join, which we did. The group

developed and coordinated the ongoing strategy as described above.




                                             15
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 17 of 75




       28.     Respondents have also suggested that Milberg was just “riding the coat-

tails” of Dechert and Gibson Dunn in these cases. Those firms were definitely leaders of

the group and did a large amount of work – and I am sure their clients, holding billions in

defaulted debt, demanded no less. Milberg provided some key benefits to the group that

were not otherwise available: the Varela plaintiffs themselves; and I would also say that

the hedge funds realized that Milberg was a resourceful and responsible plaintiffs’ firm

that could contribute credibly to the litigation effort itself and could also persuade other

plaintiffs’ firms not to interrupt that strategy with competing filings -- no mean feat in the

plaintiffs’ bar. I also played a full role as a member of this group, attending most

meetings, reviewing and commenting on joint briefs, participating in joint activities and

press events featuring the Varela plaintiffs, and filing separate briefs in Varela when

warranted. Those activities included:

       (a)     Milberg prepared the Varela bondholders to play the role of test case

               plaintiffs for the Equal Treatment injunction effort. This was not just a

               passive engagement for them. As the Equal Treatment injunction strategy

               began to succeed, it attracted lots of public attention, particularly in

               Argentina, and soon enough not only Judge Griesa but the Varela

               plaintiffs themselves were featured in news articles and subject to a lot of

               criticism for supposedly being anti-Argentina. Eventually some of the

               plaintiffs were subject to harassment from the Argentine tax authorities as

               the Kirchner administration became more aggressive. Ms. Rosito Vago in

               particular was instrumental in supporting this group of plaintiffs

               throughout the several years of this phase of the litigation.




                                             16
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 18 of 75




 (b)   Milberg prepared and filed the Varela case (filed July 13, 2010) and

       shepherded it through its first phases. CX 40 at MILBERG-000030 (Dkts.

       1-6). After NML filed its initial Equal Treatment motion in October 2010,

       Gary Snitow and I began researching and analyzing the Equal Treatment

       issues with a view toward including them in Varela (as part of a summary

       judgment motion that would also include money judgment demands). That

       very intensive work, and the drafting of the motion papers, proceeded

       throughout the rest of 2010 and well into 2011.

 (c)   As noted above, I attended a meeting at Dechert in July 2011 where a

       coordinated Equal Treatment strategy was developed and agreed upon by

       many bondholder groups, including introducing the Equal Treatment issue

       into the Varela case.

 (d)   Milberg filed motions in Varela on August 3 and 4, 2011, to amend the

       complaint to include Equal Treatment claims (CX 40 at MILBERG-

       000031-32 (Dkts. 21-23)), and for summary judgment on those claims,

       (see id. (Dkts. 12-20, 24-32); see also RX-033 – RX-035), as well as for

       money judgments. Those papers were extensive, and included

       declarations from all the clients. I attended the hearing on these “first

       phase” Equal Treatment motions in the test cases (seeking a declaration

       that Argentina’s actions were violating the provision), and the motion was

       granted on December 13, 2011. See CX 40 at MILBERG-000033 (Dkt.

       44); see also CX 50 – CX 53; CX 55 – CX 59 (emails between Mr. Cohen




                                     17
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 19 of 75




       and me, and others, during this period, coordinating and discussing several

       issues).

 (e)   Once Judge Griesa ruled that payments to the Exchange Bondholders but

       not the holdouts would violate the Equal Treatment provisions, Milberg

       became involved in the “second phase” briefing of the joint motions

       (including in Varela) to Judge Griesa for entry of an injunction for specific

       performance of the Equal Treatment provision in January 2012. See CX

       40 at MILBERG-000033 (Dkts. 45 (motion) and 50 (joinder in reply));

       CX 60 – CX 64; see also RX-041. I attended the hearing. The Court

       granted the motions on February 23, 2012. See CX 40 at MILBERG-

       000033 (Dkt. 51). Argentina appealed the Equal Treatment orders, and

       Milberg helped with the opposition to Argentina’s motion to stay the

       injunction pending appeal. See CX 40 at MILBERG-000033-34 (Dkt. 52,

       March 5, 2012 stay pending appeal); CX 61.

 (f)   Milberg assisted in the joint opposition brief filed in April 2012 in the

       Second Circuit on Argentina’s appeal. See CX 65; CX 67. I attended the

       hearing of the appeal in July 2012. The appeal was largely denied, but the

       court remanded for clarification of the ratable payment formula, by order

       dated October 26, 2012. See CX 41 at MILBERG-000086. Argentina

       filed a Cert Petition to the Supreme Court from this decision.

 (g)   During the pendency of the appeal, the NML group and Milberg sought

       support for our positions from legislative and executive officials and

       certain amicus groups. Around the end of March 2012, I traveled to




                                    18
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 20 of 75




       Washington DC with other members of our group to meet with

       representatives of the Solicitor General’s office, which intended to file an

       amicus brief in the Second Circuit in Argentina’s favor. On April 10,

       2012, around the time our joint appeal brief was being finalized, my

       partner Sanford Dumain and I prepared and sent a letter to Harlan Levy of

       the New York Attorney General’s office seeking to persuade his office to

       file an amicus brief supporting our positions, explaining the Varela and

       other Milberg clients, and hoping to counteract the Solicitor General’s

       amicus filing. CX 66. Sandy knew Harlan Levy from prior cases.

 (h)   In addition, following up on earlier preparation work, my partner Barry

       Weprin (whose family had many political connections) and I were part of

       a group of about 10 lawyers and investors who visited New York state

       legislators and officials in Albany on May 8, 2012, to describe and urge

       passage of a bill to ensure that the res judicata “merger doctrine” would

       not prevent claims for injunctive relief in aid of judgment enforcement

       from being asserted in cases in which a money judgment had already been

       entered. See CX 50; CX 68.

 (i)   On remand from the Second Circuit to Judge Griesa starting in October

       2012, Milberg assisted in preparing the joint briefs concerning ratable

       payment and the scope of the injunction (see, e.g., RX-047 (summary

       judgment brief after remand dated November 14, 2010); CX 79 (reply

       summary judgment brief after remand dated November 20, 2012,

       MILBERG-000495 contains my signature)), resulting in the Court’s




                                    19
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 21 of 75




       “amended 2/23/12 order” filed November 26, 2012 (see CX 40 at

       MILBERG-000035 (Dkt. 64)).

 (j)   I happened to retain in an email my mark-up of the draft Gibson Dunn

       brief on remand from November 11-12, 2012 (CX 77 –78) , and I recently

       compared it to the final version as filed by the group (CX 79), to assess

       how my comments were received. Most of my suggested deletions

       (offered for concision) were not accepted, but quite a few of my editorial

       suggestions were taken, which at least tells me that the chief drafting

       lawyers went through and considered my comments thoroughly.

 (k)   After Judge Griesa confirmed and clarified the injunctions in late

       November 2012, we again began preparing for a trip to the Second Circuit,

       to try to avoid another stay pending appeal, or to obtain security from

       Argentina in the event the stay was extended, and to seek “anti-evasion”

       discovery from entities that it appeared Argentina was preparing to use to

       evade the injunctions if and when they finally became effective. This

       work is reflected in emails involving me and lawyers for the NML group

       (see CX 80 – CX 82; CX 84 – CX 87) and in filings in the Varela docket

       in late 2012 (see CX 40 at MILBERG-000035 (Dkts. 66-71)).

 (l)   We also began some public relations work to support bondholders’

       positions in connection with the upcoming second Second Circuit appeal.

       Planning started in December 2012, culminating with Milberg’s hosting a

       group of about a dozen bondholders from Argentina, including Varela

       plaintiffs, to meet in New York and then Washington DC with press




                                    20
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 22 of 75




       representatives, legislators, and other influential persons, in late January

       2013. The goal was to emphasize that Argentina’s resistance to paying on

       the bonds was harming average people who had bought the bonds as

       retirement savings and for other normal investment purposes, and that not

       all bondholders were “vultures” and speculators as the press had been

       reporting.

 (m)   The NML group and Milberg prepared two briefs to the Second Circuit on

       Argentina’s appeal from the November 2012 injunction orders; I joined

       with Aurelius and Blue Angel in a brief filed on January 25, 2013, which

       dealt principally with the issues of the operation of bond payment systems

       and what persons were bound by the injunctions. The Second Circuit

       affirmed Judge Griesa in a decision issued on August 23, 2013. CX 41 at

       MILBERG-000101.

 (n)   Starting well before the August 2013 decision from the Second Circuit

       (see CX 67), Milberg began working with the NML group bondholders,

       and later other groups as well, to develop and share information on the

       value of bond holdings in the various actions. This was initially relevant

       to the issue of seeking an appeal bond from Argentina, but we also

       realized that if we ever got to the point of negotiating a settlement, it

       would be useful to coordinate our exact approaches in calculating interest

       accrual amounts, interest-on-interest, post-judgment interest, and the like.

       Rosito Vago, which maintained all client records for our cases, began to

       further develop its spreadsheets to update that information so we could




                                     21
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 23 of 75




       share it with NML group members, which we did. These calculations

       were important when settlement negotiations later became feasible. See

       e,g., CX131 – CX 133.

 (o)   Argentina’s Cert Petition from the first Equal Treatment appellate decision

       (October 2012) was maturing at this point, and we filed opposition briefs

       in August 2013. I worked on these briefs extensively. CX 93 – CX 99;

       CX 100 at MILBERG-0004378 (my comment: “Are we sure we want to

       call Eggers [Argentine official] a ‘liar’?”]); CX 101 – CX 104. I also

       wrote to Christine Lagarde, managing director of the IMF, in July 2013,

       seeking to dissuade the IMF from filing an amicus brief supporting

       Argentina (CX 92), which may have been successful. Cert was denied in

       October 2013.

 (p)   Anticipating the cert denial, the NML group and I were focused in

       September and early October 2013 on trying to persuade the Second

       Circuit to lift the district court’s stay on effectiveness of the Equal

       Treatment injunctions that had been entered. CX 106 – CX 111; CX 141.

       I provided comments on our motion to lift the stay and gave extensive

       comments on an updated version that prompted extended reconsideration

       by the drafters.

 (q)   In March 2014, Argentina and other parties filed their Cert Petitions with

       respect to the Second Circuit’s affirmance in August 2013 of the second

       Griesa injunction decision from November 2012. In March-May 2014, I

       worked very intensively on the cert oppositions; we filed on May 7. In




                                     22
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 24 of 75




       addition to providing comments on other group members’ cert

       oppositions, I filed a cert opposition brief for the Varela plaintiffs only; I

       drafted this first portion to focus on our plaintiffs’ status as “definitely

       non-vultures,” and NML group appellate lawyers addressed the position

       by Argentina and amici that application by the courts below of the Equal

       Treatment provision would destroy sovereign debt markets. I also recall

       that in early May, my partner Barry Weprin arranged a meeting with

       Congressman Jerrold Nadler for NML representatives to discuss the

       position of the government on cert.

 (r)   The Supreme Court denied cert on June 16, 2014, which acted to terminate

       the stays that had been entered. Judge Griesa appointed Daniel Pollack of

       McCarter & English in June 2014 as Special Master to handle possible

       settlement negotiations with Argentina, which the judge fervently wanted.

       However, Argentina dismissively vowed immediately after cert was

       denied that it would evade the Equal Treatment injunctions, principally by

       devising ways to continue paying interest on the Exchange Bonds outside

       the reach of the injunctions. Judge Griesa ruled that those avoidance

       efforts, including steps taken by financial entities in the chain of payment,

       would violate the injunctions, and the Exchange Bondholders (whose

       payments were being held because of the injunctions) themselves sought

       rulings that they should be paid. After, Argentina and its allies sought to

       bring an expedited appeal to the Second Circuit, I worked on the group’s




                                      23
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 25 of 75




               motions to dismiss the appeals in September and October 2014 and

               ultimately the appeals were dismissed.

        (s)    At this point, the need of strictly coordinating Equal Treatment motion

               practice before Judge Griesa was waning, and of course virtually all

               plaintiffs with SDNY bond actions wanted to obtain injunctions. We at

               Milberg included Equal Treatment claims in some complaints we were

               filing for new clients, and we brought the claims into existing actions

               where money judgments had not yet been entered, such as Pons, 13 cv

               8887, which included Respondent NW Global Strategy’s claims on two

               bonds. See CX 35; CX 393. We also filed the complaint in Perez in

               October 2014, assembling all the Milberg clients (including most

               Respondents) and claims in post-money-judgment actions into one

               omnibus case seeking entry of Equal Treatment injunctions. CX 382.

        29.    As shown by the details set forth above, overall, the Equal Treatment test

case strategy worked essentially as planned. Over many months of hearings, Judge

Griesa first declared that Argentina had violated the Equal Treatment provision when it

paid Exchange Bond creditors without making ratable payments to us (the test case

plaintiffs including Varela); and then he issued injunctions prohibiting Argentina and

others acting in concert with it from making debt service payments on the Exchange

Bonds unless ratable payments were also made to us. The Second Circuit twice affirmed

those rulings, and finally the Supreme Court denied Argentina’s Cert Petition on June 16,

2014.




                                            24
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 26 of 75




       30.      When the Equal Treatment injunctions in the test cases became effective

in 2014 shortly after cert was denied, Argentina decided to suspend (and default on) its

payments to holders of Exchange Bonds, because the Kirchner administration was not

willing to make ratable payments to test case bondholders as required by the injunctions.

       31.      The NML group and I also became a de facto negotiating committee when

Judge Griesa appointed Mr. Pollack as Special Master to try to resolve the cases and

forced the Kirchner administration to send a representative to New York for settlement

negotiations. See CX 129 (Pollack email setting up first meeting with Argentina

negotiators); CX 128 (“Framework for Settlement” presented by us at first meeting).

During numerous meetings in 2014 and 2015, the Kirchner government demonstrated no

intent ever to settle, and Axel Kiciloff, the economy minister, was dismissive of all such

efforts. I was involved in those very lengthy and frustrating meetings in 2014 and 2015,

and I believed this gave Milberg a primary place at any future meaningful settlement

negotiations.

       32.      After cert was denied and the Equal Treatment injunctions went into

effect, several other fronts opened in the overall dispute. The “Euro Bondholders,”

comprising part of the Exchange Bondholders whose payments were suspended as a

result of the Equal Treatment injunctions, sought to continue the stay as to payments to

them, and the NML group and Milberg opposed that effort (see CX 135 – CX 136, July-

August 2014). We also served subpoenas on Euro Bondholders and they returned the

favor, which became a protracted dispute. See CX 130; CX 142. When it appeared that

Argentina was blatantly planning to violate the injunctions by seeking to off-shore critical

steps in the process by which it could pay Exchange Bondholders, the NML group and




                                            25
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 27 of 75




Milberg started contempt proceedings against Argentina, which eventually resulted in a

contempt citation issued by Judge Griesa. See CX 139 (preparing contempt papers in

September 2014); CX 145 – CX 146 (papers in February and March 2015 on our motion

to dismiss Argentina’s appeals from contempt citation). Citibank, whose branch in

Buenos Aires was part of the payment mechanism for interest on the Exchange Bonds,

joined Argentina’s effort to continue the stay, and Judge Griesa allowed Citibank an

exception, which we appealed. See CX 137 (regarding briefing schedule, August 2014).

These disputes continued for more than a year; in October and November 2015 we were

involved in serving subpoenas on Euro Bondholders, who reportedly were seeking to

replace BNY Mellon as the bond trustee in order to permit offshore interest payments;

and on their banks about involvement in that process. See CX 151; CX 154.

       D.      Milberg obtained Equal Treatment injunctions for Respondents
               in 2015; Respondents were included in Milberg’s negotiations
               with the new Macri administration and the Special Master
               starting in early 2016; Judge Griesa indicated he would vacate
               the Equal Treatment injunctions in March 2016; vacatur was
               affirmed on appeal in mid-April 2016

       33.     Mr. Brand was closely following our strategy with the test cases and

Varela, which I had carefully described to him at the outset and throughout its

implementation. See CX 69; CX 71. He demonstrated that he was knowledgeable and

reasonably sophisticated about the legal arguments and strategies we were employing,

and he said he concurred with our judgment to proceed in that way. I kept him informed

about court decisions when they were entered and important motions we were filing in

Varela. See CX 73; CX 75 – CX 76; CX 83; CX 88 – CX 89; CX 148 – CX 150.

       34.     After the Equal Treatment injunctions in the test cases were implemented,

we took immediate steps to expand their benefits to our other clients, of course including



                                            26
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 28 of 75




Respondents. Mr. Brand was particularly eager to ensure that his funds join in obtaining

Equal Treatment injunctions, which he correctly understood provided bondholders’ best

leverage for inducing Argentina to pay the global bondholders. Mr. Brand requested us

to continue in this way well after the Early Termination dates had arrived for most of

Respondents’ bondholdings in May and October 2013 and February-March 2014, as

described in more detail in Part II (A) below.

       35.     As noted above, Milberg filed the Perez omnibus action in October 2014

seeking entry of Equal Treatment injunctions for all its post-money-judgment clients (see

CX 143), and also brought injunction motions in February 2015 in a few other cases that

were still pre-money-judgment, including Pons, 13 cv 8887 (see CX 35 at MILBERG-

000927 (Dkts. 4-7). All Respondents’ bonds were covered by these Equal Treatment

motions except for the handful that did not qualify for Equal Treatment (those were a

2003 bond held by Respondent U.V.A. Vaduz in 07 cv 11497, and the eight non-USD-

denominated bonds held by Respondents U.V.A. Vaduz, Kantner, and Bohrer in 09 cv

7059 -- none of those bonds were issued under the 1994 FAA).

       36.     Most other bondholders who were SDNY plaintiffs with other counsel

also sought Equal Treatment injunctions. This included the NML group members, which

held many bonds, both pre- and post-money-judgment, that had not been included in their

test cases. The NML group members had only purchased 1994 FAA bonds, so their post-

test-case actions included their entire remaining holdings. The motions had to address

the merger doctrine defenses that Argentina raised, as well as arguments raised not only

by Argentina but by its other creditors and allies.




                                             27
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 29 of 75




       37.     Judge Griesa granted these new Equal Treatment injunctions, including for

Milberg clients, the NML group members, other bondholders, in his omnibus order

issued on October 30, 2015. CX 152. This covered Respondents’ bonds in the Perez and

Pons cases.

       38.     Maurizio Macri was elected president of Argentina in October 2015 and

took office in December 2015, replacing Christina Kirchner. See CX 151. The new

administration immediately signaled its intent to negotiate with bondholders, in order to

facilitate Argentina’s ability to re-enter international credit markets. President Macri sent

senior representatives to New York in December 2015 and January 2016 to set up

negotiations. Meetings were to be held under the auspices of the Special Master, and it

became apparent that Mr. Pollack was very receptive to the new negotiators for Argentina

(Finance Minister Prat Gay and Finance Secretary Caputo) -- presumably reflecting

Judge Griesa’s strong desire to foster negotiated settlements and end the bond litigations.

See CX 157 (12/21/15 Pollack email to Cohen, Friedman, Carroll, Spencer, Rieman,

Costantini regarding upcoming negotiations); CX 158 (1/11/16 Pollack email to

Newman, Brodsky, Zimmerman, Rieman, Missing, Costantini, Spencer, Friedman re

upcoming initial meeting). Starting at the beginning of January 2016, I was spending

virtually full time on these matters.

       39.     The NML group and I continued to work together in strategizing how to

negotiate with the government team. We all felt that a united front would maximize our

results. The hedge fund lawyers and their clients were looking to settle for amounts not

much discounted from their total claim values -- calculated as principal and all accrued

interest. We all spent time gathering and confirming those dollar values, so our




                                             28
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 30 of 75




negotiating positions could be coordinated. See CX 127, CX 131 – CX 133 (claim value

charts, including Respondents’ bonds). Mr. Pollack convened an initial meeting in mid-

January 2016 with Finance Secretary Caputo (CX 158), which the NML group and

Milberg (and Duane Morris, another firm representing individual claimants) attended. In

early February there was another meeting and the group presented some initial numbers,

including charts of claim values and possible recovery proposals.

       40.      As described above, the initial planning sessions in December 2015 and

January 2016 for discussions with Macri administration officials included bondholder

representatives from the four NML group hedge funds and me. However, when the time

came for actual negotiations in early February, I was not invited to the initial meetings

with the NML group members. This elicited push-back from the NML group, who

wanted me included. See CX 159, CX 160 (“Mike is an important member of our

committee, and we feel strongly that he should attend all our meetings with the

Argentines and with you.”). The Argentines refused. CX 163. I did retain direct contact

with the Special Master and eventually the negotiators. See CX 164.

       41.     The government then prioritized discussions with only the NML group,

whose claims collectively totaled about $5.9 billion. There were reportedly meetings

with them on-and-off throughout February. Simultaneous with the start of those

negotiations, the Republic publicly issued a settlement Proposal (the “Propuesta”) on

February 5, 2016 (CX 176), which “contemplate[d]” a two-part offer, “subject to the

approval of the National Congress as well as to the judicial decision ordering the lifting

of the Pari Passu Injunctions.” CX 176 at MILBERG-003453-54. The offer provided

that any holder of a global bond could settle for a payment of face value plus 50% (the




                                             29
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 31 of 75




“Base” or “Standard” offer), and any holder who had obtained an Equal Treatment

injunction could settle for 70% (or 72.5% for those who accepted on or before February

19) of the “accrued value of the claim,” defined as the monetary judgment amount or the

accrued claim value if no money judgment had been entered (the “Pari Passu” or

“Injunction” offer). This “contemplated” offer was clarified and formalized in Law

27,249, enacted on March 31, 2016, which remains the definitive statement of the

Propuesta offer (and which is still in effect). CX 22.

        42.     At about the same time, Argentina moved by order to show cause before

Judge Griesa for an “indicative ruling” to vacate the Equal Treatment injunctions on the

ground that the Macri administration’s willingness to negotiate settlements constituted

“changed circumstances” sufficient to justify vacatur. Perhaps sensing that Cleary was

too identified with the prior, intransigent Kirchner administration, Argentina retained

Cravath to handle the vacatur motion. After some procedural adjustments, Argentina’s

vacatur motion was set for hearing on March 1, 2016.7 See CX 39 at MILBERG-001834-

36.

        43.     Two settlements were actually made on February 3, one day before the

Propuesta was released: by Montreux Partners LP for what was “presently understood” to

be $298.6 million as payment for Montreux’s judgments at the 72.5% Injunction level;

and by EM Limited to “resolve all litigation” for payment of “between $842,000,000 and

$848,000,00 as finally determined between them.” CX 165 at MILBERG-004317-18.

Argentina later described these settlements as “equal to or less than” what those

bondholders would be entitled to receive under the then-forthcoming Propuesta. Id. at


7
  The docket sheets in Perez (CX 39 at MILBERG-001833-37 (Dkts. 24-56)), provide a complete record of
the Equal Treatment proceedings before Judge Griesa in 2016.


                                                 30
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 32 of 75




MILBERG-004319-20. Seven further settlements were announced by the Special Master

and Argentina during the last three days of the “72.5%” period for Injunction settlements

-- including the Brecher class action (covering an undetermined amount of bonds, at the

Standard settlement level); and settlements at both Standard and Injunction levels (with

some amounts indeterminate) by six other investment funds, the largest being an

Injunction settlement by Capital Ventures International for $162.5 million. Id. at

MILBERG-004321-48. The settlements during this period did not include NML,

Aurelius, Blue Angel, or Bracebridge.

       44.     On February 29, 2016 on the eve of the hearing with Judge Griesa on

vacatur of the Equal Treatment injunctions, Mr. Pollack announced that NML, Aurelius,

Blue Angel, and Bracebridge had reached an Agreement in Principle to settle with

Argentina. CX 200. All their bonds had received Equal Treatment injunctions, and the

settlement consideration was computed as 75% of “the amount of their claims of

$5,891,000” asserted in the SDNY (which computes to $4,418,250,000), plus an

additional amount of $235 million for settlement of claims outside the SDNY and for

legal fees (which equates to another 4% of the claim amount). CX 200 at MILBERG-

003459. This settlement thus was for almost exactly 79% of the claim amount on the

subject bonds. The claim amount was explicitly stated to be “inclusive of all legal and

statutory interest applicable to each such claim through February 29, 2016.” Id. If

payment was not made by April 14, 2016, “interest will resume running … on the full

claims at the legal and statutory interest rate applicable to each such claim.” Id.

       45.     At the SDNY vacatur hearing on March 1, 2016, counsel for bondholder

plaintiffs who had not yet settled, including me, beseeched Judge Griesa not to vacate the




                                             31
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 33 of 75




injunctions, because the Macri administration had only indicated a willingness to settle

the bond claims against Argentina, but had not cured the problem that led to entry of the

injunctions -- i.e., the government still was unwilling to satisfy holders’ money

judgments or honor the Equal Treatment provisions of the bonds. Even the NML group

opposed vacatur, because they were worried that Argentina would renege on their

settlements and leave the funds without any remedy or leverage. I provided input into the

filings in opposition to Argentina’s application to vacate the injunctions. See CX 184 –

187; CX 40 at MILBERG-000046 (Dkt. 297). In addition, I had filed a declaration and

“Small Bondholder Plaintiffs’ Memorandum” prior to the hearing, and at the hearing, I

argued strenuously to Judge Griesa that he should keep the injunctions in force, at least

for a few weeks, and allow us to negotiate under those conditions. See, e.g., CX 201; CX

202 at MILBERG-002074-78, MILBERG-002101. Nevertheless, Judge Griesa promptly

indicated he was vacating the injunctions. The remaining unsettled bondholders

(including all affected Milberg clients) appealed to the Second Circuit.

       46.     Around this time, leading up to the Second Circuit argument in mid-April

2016, Respondents (represented by both Mr. Brand and LRI) became even more closely

and directly involved with me in strategizing about the situation and ensuring that their

views and interests were heard by the Argentina representatives. Their status through the

rest of 2016 is discussed in detail in a separate section in Point II below.

       47.     At this point, the government was unwilling to negotiate settlements on

terms other than the Propuesta, and also refused to meet with remaining bondholders as a

group. See CX 240A at MILBERG-004303.




                                              32
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 34 of 75




       48.     The Second Circuit scheduled argument on the appeals for April 13, 2016

– just before the first group of settlements that had been reached were scheduled for

funding. To me, it was clear that Judge Griesa had vacated the injunctions as a way to

pressure bondholders into settling; but the case law firmly held that fostering settlement

prospects was not a permissible basis for vacating injunctions of the type that had been

issued. I believed the Second Circuit should and would reverse the vacaturs and allow

the remaining bondholders to negotiate settlements on a more equal footing (i.e., with the

prospect of continuing to enforce our injunctions). I argued strenuously for reversal of

the vacaturs, in our appellate briefs (CX 227; CX 255) and at the Second Circuit

argument on April 13. Needless to say, our briefs were considerably different from the

NML group’s briefs (see CX 386; CX 389).

       49.     The Second Circuit panel hearing this appeal had different judges than

those who had heard the several Equal Treatment injunction appeals in prior years (and

who had ruled in favor of bondholders). From the outset of the April 13 hearing, it was

clear that the panel was disposed to affirm the injunction vacaturs and hasten all

settlements. That is what happened: the panel affirmed from the bench, and issued a

summary affirmance and order in the following two days. CX 284. On April 22,

Argentina’s counsel gave notice that the conditions for vacatur had been satisfied, and

Judge Griesa immediately vacated the injunctions. See, e.g., CX 39 at MILBERG-

001837 (Dkt. 56.)

       50.     The most effective way that Ms. Rosito Vago and I had for keeping our

clients informed of developments in their cases was through email “status reports” --

which I typically wrote, and Ms. Rosito Vago sent out to our full client list. We also met




                                            33
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 35 of 75




with clients who visited us in Buenos Aires or New York. After the Macri administration

changed approach and signaled willingness to negotiate with bondholders starting in

early 2016, we began sending out status reports much more frequently. I provided my

candid assessment of our situation in my reports. Mr. Brand was on the email list and

received the reports.

       51.     On February 3, 2016, after the initial meeting with Finance Secretary

Caputo, I reported that “we have entered into negotiations with Argentina to resolve your

claims” and that “As has been true for our litigation efforts in recent years, we are joining

with the large ‘hedge fund’ bondholders in seeking the best possible settlement resolution

with Argentina.” CX 177 at MILBERG-004222. On February 15, I reported on the

stalled settlement discussions so far and on Argentina’s motion to vacate the injunctions.

I wrote that “Argentina is trying to coerce bondholders into accepting a proposed

settlement on terms it dictates,” which we were resisting, “and we expect to prevail, at

least in the appellate court;” “We urge our clients not to accept Argentina’s current

offers. All remaining bondholders are united in seeking to negotiate a better settlement

with the government.” CX 171. This accurately reflected what I had observed in court

and in meetings with other counsel: if the injunctions could be preserved, we would have

leverage to negotiate a better settlement. Two days later, I sent a follow-up status report

specifically addressing the “72.5%” limited-time offer in the Propuesta, stating “WE

ARE CONFIDENT WE WILL BE ABLE TO NEGOTIATE BETTER TERMS” so “we

urge you to please be patient and strong, and do not accept this offer.” CX 190 at

MILBERG-002726. I also opined that “we are confident the Second Circuit Court of

Appeals will override Judge Griesa and order that the injunctions remain in effect.” CX




                                             34
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 36 of 75




190 at MILBERG-002726. The latter point reflected my reading of the legal standards

for modifying or dissolving injunctions, which I did not believe Argentina had come

close to satisfying. On February 22, I sent another follow-up report, noting that Judge

Griesa had indicated his intention to vacate the injunctions, which all remaining holdout

bondholders intended to oppose in the appellate court. I reiterated my belief that “we will

be able to negotiate significantly better terms.” CX 195 at HWB00000377. On February

24, I wrote briefly about the announcement of the NML group settlement. I stated we

expected to meet soon with the Argentina representatives; “We believe we are in a good

position to get terms that are similar or better than the Hedge Funds;” and “We still

strongly recommend that our clients should NOT accept Argentina’s public offer.” CX

197. On March 19, I wrote to update our clients on the current status, concluding: “We

understand that you are seeing media reports that the government is winning. However,

the government officials are not taking into account their political risk in the Congress

and the legal risk that the Second Circuit will reverse Judge Griesa’s vacatur of the

injunctions. We continue to believe that the government will offer us better terms than

the ‘public’ terms described above.” CX 241. On April 14, Ms. Rosito Vago and I wrote

immediately after the Second Circuit affirmed Judge Griesa’s vacatur of the Equal

Treatment injunctions. I stated there were “mainly two scenarios:” settle under Propuesta

terms; “We think this will be your best alternative at this point;” or “Some of you may

want to discuss other possible options with us to continue litigating. We will be happy to

explain those situations if you would like.” CX 292A. I ended: “Thank you for your

loyalty and support during this long and difficult process.” Id.




                                             35
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 37 of 75




       E.      Many other bondholders then settle; Respondents terminate Milberg
               in April-May 2016; Respondents’ judgment enforcement efforts fail;
               the Special Master announces Respondents’ settlement with
               Argentina “within the parameters of the Propuesta” on May 31, 2017;
               the settlement amount is amended downward in October 2017;
               Respondents refuse to pay any legal fees to Claimant; the present
               arbitration

       52.     Almost all the Milberg-Rosito Vago clients, and in fact most remaining

holdout litigants, decided to settle on Propuesta terms following the Second Circuit’s

affirmance of Judge Griesa’s vacatur of the injunctions -- some sooner, some later. Mr.

Pollack announced additional settlements frequently over the rest of 2016.

       53.     Milberg and Rosito Vago have now had over two years of close

experience in administering the settlements. The government interprets Law 27,249 (CX

22) to require all settlements to fall within the terms of the Propuesta, and in a lengthy

call I had with new Finance Secretary Bausili in 2016, he told me it would be a criminal

violation for any government official to approve a settlement at a higher amount. We

have discussed settlement amounts with the Ministry and reconciled figures when

necessary, and we have addressed any legal issues with Cleary. Rosito Vago and the

Ministry shared detailed settlement calculations for all plaintiffs represented by Milberg

in SDNY actions. See CX 20 – CX 21. As a result, the Ministry recognizes our counsel

status and attorney fee liens in those cases, and we have been able to resolve any

differences in applying Propuesta terms for each client and bond subject to settlement.

All settlements (including those of Milberg clients) are formalized according to the

published Propuesta terms and a standard agreement signed by the Ministry and the

bondholder (or, in our cases, by me) (“Agreement Schedule”), which attaches an

“Attachment” (settlement spreadsheet) showing the pertinent information on each bond




                                             36
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 38 of 75




being settled, including the settlement consideration. Plaintiffs in our cases (except

Respondents) who decide to settle convey their decisions to Rosito Vago or Milberg, and

we deal with the Ministry in carrying out the settlements (finalizing paperwork, arranging

bond transfers through our settlement account, and disbursing settlement consideration).

       54.     A few of the small individual bondholders who came to us through Mr.

Brand (Messrs. Braun and Schmidt) decided to proceed with their settlements under our

auspices. However, Respondents did not.

       55.     In mid April 2016, after Mr. Brand mentioned the retainers’ Early

Termination clauses in a phone conversation with me, he e-mailed me in the course of

discussing LRI’s recent direct involvement in the situation on the eve of the Second

Circuit argument and stated:

               I just wanted to let you know that they [LRI] also came up
               with the idea of terminating your contract according to the
               contract clause. Do not talk to them any further. I am the
               owner of the hwb funds and the manager as well, I am
               doing my due diligence daily. It is my decision and not
               theirs! Will meet them today. At what time can I call you?
               Best Willi.

CX 270 at MILBERG-0003848. I responded (April 11, 7:17am NY time):

               Hi Willi, thank you, I understand of course. Call me at any
               time, day or night, if it is urgent. Today I will be in my
               office by ~8:30 NY time. We have many clients who are
               considering whether finally to accept the 70% offer. Your
               decision will be important for everyone, and will influence
               how we appear to the appeals court on Wednesday. But of
               course you must make your own decision according to your
               own best judgment. I will help you any way I can. Best,
               Mike.

Id. Soon thereafter, Mr. Berke of LRI made his request that I contact the government

representatives immediately “in order to express our will for a common solution” and




                                             37
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 39 of 75




requesting “the current status of your prospective fees” so they could “update [their]

internal pricing / valuation of the HWB bonds.” CX 271 at MILBERG-0003850. (My

contact with Mr. Pollack and Mr. Bausili in response to that request, and my further

contacts with Mr. Brand and LRI and some further services we provided to Respondents,

are discussed in more detail in Point II.A below.

       56.     Some Respondents, however, acting through LRI sent letters and emails to

us terminating the Milberg retainers in late April. See CX 307 – CX 308. Mr. Brand,

however, continued on after those dates as though Respondents had not really terminated

us: he continued to seek advice from and communicate with me, cordially. See CX 309 –

CX 310; CX 312. I advised Mr. Brand that I viewed the LRI termination letters as being

ineffective. CX 314. Mr. Brand then sent termination notices for the other Respondents

(CX 319), to which I responded as I had concerning LRI’s similar notices (CX 320).

       57.     Because Mr. Brand continued his contacts with me, I did not really know

Mr. Brand’s or Respondents’ intentions, and I did not push him for insight. Mr. Brand

did not tell me or otherwise indicate that Respondents had retained new counsel. None of

Respondents made a motion in court to replace Milberg with substitute new counsel, and

they did not comply with Local Civil Rule 1.4, which provides that an attorney who has

appeared as attorney of record for a party “may be relieved or displaced only by order of

the Court,” and that a party seeking to displace an attorney must show “whether or not

the attorney is asserting a retaining or charging lien.”

       58.     On October 27, 2016, I sent a letter to Carmine Boccuzzi of Cleary stating

it had come to our attention that certain plaintiffs “may be attempting to settle their

claims without our participation using other counsel” and asking him and his client to




                                              38
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 40 of 75




“please take notice of our liens and proceed accordingly,” based on an attached chart

listing Respondents’ bonds covered by actions commenced by Dreier or Milberg. CX

328 at HWB0000269. I do not recall how I had become aware of impending settlement

discussions involving Respondents.

       59.     On November 2, 2016, I received a WhatsApp message from Mr. Brand:

“Hi Mike, how are you? I am actually in NY. We will be meeting Argentina on

Thursday for first negotiations. Would it be possible for you to meet me in order to

discuss our fee situation? As I told you months ago, I want to include you in our

negotiations with them. I could come to your office if you like? Best Willi.” CX 330;

CX 331. I responded that I was in Toronto but would return and meet him in the

afternoon, which I did. CX 331 – CX 332. In our brief and cordial meeting, Mr. Brand

informed me that he and his funds (Respondents) had retained the Wilk Auslander firm

and were meeting with Mr. Pollack and representatives of Argentina the next morning.

He asked if he could meet again at Milberg the next day following the meetings, and I of

course agreed. However, I received a WhatsApp message from him on the afternoon of

November 3: “Mike: Our attorney Jay Auslander of Wilk Auslander LLP is reviewing

your claim for additional fees and the lien you say your firm has on any settlement

proceeds. Please from now on, deal directly with Jay about this issue. Thank you Mike!”

CX 334. Mr. Auslander confirmed that request by email the next day. CX 335 at

MILBERG-004000. I have not had any contact with Mr. Brand since then. Mr. Pollack

emailed me on November 4 to report on the meeting and to say that the claims remained

unresolved; he did not want to become involved in any fee issues. Mr. Auslander




                                            39
       Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 41 of 75




emailed me on November 5 asking a number of questions about the situation, and I

responded on November 7. CX 335.

        60.    I learned from a docket notification service in April 2017 that

Respondents (using Wilk Auslander) had sought to attach two Argentine military

helicopter engines that were in the United States for repair, but the federal judge in Ohio

rejected the attachment based on the exception in the FSIA for military property. See CX

390.

        61.    Mr. Pollack issued a press announcement on May 31, 2017, that a

settlement between Respondents and the Republic had been reached in the amount of

$162,750,000. CX 348. The announcement did not provide details about exactly which

claims or bonds were being settled and on what basis, but Mr. Pollack described the

settlement as being “within the parameters of the Propuesta.” Id. The stated amount,

however, was about $246,000 greater than what Rosito Vago and I had calculated as the

Propuesta settlement amount for Respondents’ bonds, which perplexed me due to the

prohibition against settlements in excess of the Propuesta level referred to above. I

speculated that the overage was due to inclusion of bonds of some additional persons

affiliated with Mr. Brand, or rounding errors, or some other extraneous factor.

        62.    Since Mr. Auslander had made it clear that Respondents would not pay us

any fees, Claimant started this AAA/ICDR arbitration in August 2017. Claimant retained

Wollmuth Maher & Deutsch LLP as our outside counsel. In our arbitration statement of

claim, we included a detailed calculation of Respondents’ settlement entitlements under

the Propuesta (totaling $162,504,207 (CX 11)), and of the fees provided for under the

retainer agreements based on those recovery amounts (totaling $11,906,767) (CX 13).




                                             40
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 42 of 75




Milberg alleged that Respondents could have obtained full Propuesta settlement amounts

any time after Milberg recommended to its clients that they accept those terms following

the Second Circuit’s affirmance of Judge Griesa’s vacatur of the Equal Treatment

injunctions on April 13, 2016. We also calculated that the Equal Treatment injunctions

we had obtained for Respondents increased the amounts available to Respondents under

the Propuesta on most of their bonds, as compared to the settlement amounts that would

have been available to them if they did not have injunctions. We recently detected a

typographical error in the portion of our original Exhibit G (reproduced as CX 11)

showing that information -- the correct amount of increase in Propuesta entitlement

attributable to Respondents’ Equal Treatment injunctions is in excess of $24 million.

       63.     Respondents’ answer in arbitration (September 2017) reaffirmed that

Respondents were settling with Argentina for $162,750,000, and strongly disputed our

calculation of the maximum amount of a Propuesta settlement on their bonds. See, e.g.,

CX 2 at 11-12 & nn.11-12.

       64.     We learned from documents produced by Respondents in this arbitration

in March 2018 that Respondents’ settlement with Argentina had been finalized in

October 2017 in the total amount of $162,349,235.48 (CX 364 at HWB0000036) -- some

$154,972 less than Claimant’s calculation of Respondents’ true Propuesta entitlement,

and $400,765 less than the settlement amount announced in May 2017. The reasons for

those discrepancies, according to our analysis, are described in the Point II.C below. We

persuaded Argentina and/or Respondents to put our claimed fee amount in an escrow

account pending the outcome of this arbitration. CX 365. The settlement amount, less

the escrow, was reportedly paid by Argentina to Respondents in early 2018.




                                           41
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 43 of 75




II.    MY TESTIMONY RELATING TO CERTAIN ISSUES

       A.      Respondents continued to request and receive legal services
               from Milberg and Rosito Vago long after the
               Early Termination Dates specified in most of
               Respondents’ retainer letters

       i.      Services Provided Keyed to Early Termination Dates

       65.     As previously noted, most of Respondents’ retainer agreements contain a

provision that states: “In the event there is no partial payment on Capital or Interest after

5 (five) years since Client’s judgment is obtained, the Client shall be entitled to terminate

this agreement without any further compensation or obligation to Dreier.” See, e.g., CX

5 at HWB0000071. We continued those provisions when Milberg took over for Dreier,

in the interest of preserving maximum continuity for the clients. See, e.g., CX 6 at

HWB0000123

       66.     The retainer agreements were entered into when a client decided it wished

to include bonds it held in an upcoming enforcement lawsuit. The cover pages for the

collection of retainer agreements submitted with our arbitration statement of claim (and

reproduced in the arbitration identifies which retainer agreements correspond to which

actions and the Respondent client/plaintiffs in those actions. See CX 5 at HWB0000068

(actions started by Dreier); CX 6 at HWB0000120 (actions started by Milberg). The

complaints in each action, as well as charts and spreadsheets prepared by Rosito Vago

(e.g., Statement of Claim Exhibit G, CX 11), identify which bonds were included for

each plaintiff in each action. An Early Termination clause in a retainer agreement

covered the bonds and claims asserted in the action started at that time. Exhibit I to the

Statement of Claim (CX 14) sets forth, for each action, the Respondent, the amount of

bonds involved (by judgment amount), the date on which a money judgment was



                                             42
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 44 of 75




obtained, and the number of years after judgment when the Early Termination date

arrives (which is further described below).

       67.     I should say initially that Mr. Brand never said anything to me about the

early termination provisions in the retainer letters, or intimated that he contemplated

invoking the provisions, at any time until he in fact did so in May 2016. Nor did anyone

else affiliated with Respondents, including HWB or LRI persons, until, as noted above,

Mr. Brand’s email of April 11, 2016 (CX 270 at MILBERG-0003848) recounted that LRI

had “came up with the idea” of terminations but that the matter was his to decide, not

theirs. So during the entire chronology set out below, I never once looked at termination

dates and I never considered these provisions.

       68.     The earliest early termination dates arose for one Respondent (NW Global

Strategy) with respect to its two bonds in 13 cv 8887, which provided for a date one year

after the retainer was signed (yielding an early termination date of May 3, 2013); and for

two Respondents (U.V.A. Vaduz and Klaus Bohrer) with respect to their bonds in 07 cv

11497, which provided for a date five years after money judgments were entered

(yielding an early termination date of October 17, 2013). As described in Part I of my

testimony above, 2013 was a central year for the Equal Treatment test case litigation --

the Second Circuit denied Argentina’s appeal from Judge Griesa’s second (post-remand)

Equal Treatment decision in August 2013, and Argentina’s Cert Petition from the first

Equal Treatment decision of the Second Circuit was denied on October 7, 2013. See CX

41 at MILBERG-000101. Between May-October 2013 and the following June, Milberg

and counsel for the NML group were seeking to lift the stay on the injunctions, and more

importantly, were intensively opposing Argentina’s second Cert Petition, which was its




                                              43
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 45 of 75




last-ditch effort to overturn the Equal Treatment injunctions. As stated above, cert was

denied on that petition on June 14, 2014, affirming the injunctions and effectively lifting

the stays and clearing the way for the injunctions’ effectiveness and enforcement. See id.

at MILBERG-000102.

       69.     In a Milberg status report in August 2013, I had explained to all our

clients, including Mr. Brand, that we were making our Equal Treatment argument in only

one test case, and likewise that our hedge fund allies had included only some of their

bonds in their test cases. “We believe it is important to get a final decision on the

existing test case before we seek to expand it to all our other clients.” CX 112 at 2, 6.

We had entered into the retainer for Mr. Brand’s most recently acquired bonds in May

2012, but Mr. Brand had agreed to delay the filing of the complaint as part of our

strategy. On December 11, 2013, I emailed Mr. Brand to discuss filing new complaints

with the Equal Treatment allegations for NW Global Strategy bonds. CX 118A. In

response, Mr. Brand asked me to proceed with commencing these actions. Id.; CX 393.

Later, he provided declarations for our summary judgment motions in the case. All the

foregoing occurred after the first Early Termination Dates on which Respondents now

rely for terminations by NW Global Strategy, U.V.A. Vaduz and Klaus Bohrer in 13 cv

8887 and 07 cv 11497.

       70.     Also during 2013, Mr. Brand told us he needed to merge three of the

Respondent funds and asked us to obtain the necessary permission of Judge Griesa for

amendment of the affected funds’ money judgments (which prohibited transfers of bond

ownership without court permission). Mr. Brand had asked me in June 2013 about

applicable legal requirements for transfer of bonds on which judgments had been entered




                                             44
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 46 of 75




and there ensued quite extensive correspondence about what he wanted and what was

needed (we drafted declarations from fund officials and sought consent from Argentina),

and ultimately we made an application to the court. See CX 90 – CX 91; CX 113 – CX

115; CX 117 – CX 118; CX 367; CX 369; CX 370 – CX 373. The merger issue was

concluded after we persuaded Cleary not to oppose and Judge Griesa signed an order on

December 11, 2013. See CX 374. We decided not to bill any of the funds for our time

for that transactional work, even though it was outside the scope of our retainers. This

work, too, was performed for Respondents after the first Early Termination dates.

       71.     The second early termination date period was February-March 2014,

applicable to the great majority of Respondents’ claims and cases: the bonds in two

actions (07 cv 10657 and 07 cv 11382) in which money judgments had been entered in

February 2009 and a five-year period applied; and one action (10 cv 4656) in which a

money judgment was entered in March 2011 and a three-year period applied. CX 14.

Respondents did not terminate the retainers at that time either; rather, they requested and

encouraged Milberg to continue to litigate hard on their behalf.

       72.     This was the period when Milberg was focused on opposing Argentina’s

pending Cert Petition, which I sent to Mr. Brand when it was filed in February. I kept

Mr. Brand informed of developments (see, e.g., CX 118A; 119; CX 120), and we filed

our opposition in May 7, 2014. Mr. Brand was very aware that the outcome of the test

cases was crucial for the Equal Treatment strategy as applied to his bonds as well. We

were still carrying out the strategy of waiting to file additional Equal Treatment motions

in the district court until cert was decided. I emailed Mr. Brand on May 15, 2014 to ask

him specifically about 13 cv 8887, which was still on hold:




                                            45
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 47 of 75




               Hello Willi! …

               I’m writing to you now in particular because we are
               preparing to file summary judgment motions (seeking both
               payment and enforcement of the pari passu clause) for our
               few clients, including you (for some of your bonds), who
               have not yet obtained judgments. …

               My question: Do you want us to include your pre-judgment
               action as part of the small group for which we will seek
               summary judgment if and when cert is denied? I don’t
               really see any downside; it may attract a lot of attention but
               that really isn’t a factor. Please let me know what you
               think.                  Best         regards,           Mike.

CX 120A. He responded: “What would be your recommendation from the point of the

lawyers view?” CX 121. I gave him a longer explanation, including consideration of

whether his post-money-judgment funds would feel deprived if they had to wait longer

than the pre-judgment funds to obtain injunctions. Id. Ultimately he asked us to make

the filings: “Please include the pari passu injunction at the earliest possible time for the

new claim. Best regards, Willi.” Id.

       73.     I emailed Mr. Brand immediately when cert was denied on June 16, 2014

(CX 122), and then on June 18 after we had seen Judge Griesa, who had informed us he

would move expeditiously to enter Equal Treatment injunctions for all qualifying

plaintiffs, so (as I put it) Respondents would “get to join an exclusive club.” CX 123.

Our efforts had put Respondents into a very strong position. See, e.g., CX 152 (order

granting Equal Treatment injunctions).

       74.     It was at this point that the two main post-cert-denial projects got

underway which continued through at least May 2016: trying to negotiate settlements

with Argentina (with the old, and eventually the new, administrations), and expanding the

Equal Treatment injunctions to all qualifying bonds -- as described in Point I above.



                                              46
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 48 of 75




Respondents were included in our injunction claims and motions in Perez (CX 138, CX

144) and Pons, and my attempts to negotiate with government representatives and

through the Special Master were on behalf of all our clients, including Respondents. See,

e.g., CX 134. Respondents did not seek to invoke the Early Termination provisions

during this period at all. All of Mr. Brand’s communications to me expressed satisfaction

with our efforts and the strategy that was unfolding. See, e.g., CX 148 – CX 150.

       75.     Only Respondents’ claims in 09 cv 8299 were subject to an Early

Termination Provision termination date (February 24, 2016) that was remotely proximate

to the dates in April and May 2016 when Respondents sent their emails terminating the

retainer agreements. The claims in 09 cv 8299 represent a relatively small portion of

Respondents’ overall claim amounts (around $35 million). Respondents did not exercise

the Early Termination Provision when it arose in February 2016, and instead continued to

affirmatively utilize Milberg’s services (with respect to all of their bonds) during this

critical time in the litigation -- February through April 2016, when Argentina successfully

moved to vacate the injunctions, and the vacatur order was affirmed by the Second

Circuit -- with Milberg taking a leading position in opposing vacatur. During this time,

we sent numerous status reports to our clients, and I communicated with Mr. Brand very

frequently about these strategies and developments. On February 3, I had a half-hour

phone call with Mr. Brand, who told me he was “adamant at sticking to 100 cents on the

dollar.” CX 168 – CX 169. Mr. Brand also knew we were comparing notes with the

NML group members about calculating claim values in preparation for negotiations,

which Mr. Brand also wanted for discussions with LRI and his regulators. See CX 175,

CX 177 – CX 178, CX 182 – CX 183; CX 264. As described above, in early and mid-




                                             47
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 49 of 75




April, acting on the separate instructions of Mr. Brand and LRI officials, I engaged

directly with officials of the Macri administration to test possible settlements (see CX

264 – CX 266; CX 271 – CX 273; CX 275 – CX 279), and advised Mr. Brand and LRI of

the outcome (see CX 269; CX 279; CX 281). On April 11, 2016, LRI sought and I gave

them information about the contingency fee amounts owing on their bonds, and they

stated in writing they were preparing to pay the fees. CX 271; CX 281.

       76.     There is a copious record of emails and other communications between

Milberg, Rosito Vago, Mr. Brand, and LRI during February-April 2016. These include

the status reports identified above; discussions during the second week of March

concerning Mr. Pollack’s attempts to facilitate discussions between the government and

Mr. Brand, which did not occur (CX 211); my advice to Mr. Brand about post-judgment

interest rates and the possibility of “exporting” federal court judgments to higher-rate

jurisdictions (CX 217); my inclusion of a specific description of Respondents in our

Second Circuit brief in March (CX 227 at MILBERG-002128) based on Mr. Brand’s

feedback (CX 222, CX 224); my advice to Mr. Brand about the actual recovery values in

the NML group and EM settlements (CX 225); my response to LRI’s Messrs. Berke and

Thiel about a typo in the retainer letter giving the contingency fee percentage for one

bond (CX 231) and about the judgment status in 13 cv 8887 (CX 235 – CX 237; see also

CX 234) and Mr. Brand’s request that LRI be told that a successful attachment could lead

to 100% recovery (see CX 237 at MILBERG-003782); my explanation to Mr. Berke and

Mr. Thiel of LRI that we had agreed with Mr. Brand not to obtain a money judgment yet

in 13 cv 8887 because an accruing bond coupon rate was much higher than the federal

post-judgment interest rate (CX 234; CX 238); my arrangement in mid-March 2016 for




                                             48
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 50 of 75




Mr. Brand, at his request, to give interview quotes to a Bloomberg reporter, and my

review of his quotes (CX 244 – CX 245; CX 247 – CX 250); my analysis for Mr. Brand

and LRI of probable scenarios for bondholders in view of the upcoming Second Circuit

argument in mid-April 2016 (CX 260 – CX 261). This also includes my communications

with Mr. Pollack and Finance Minister Caputo concerning Respondents’ positions and

concerns. See, e.g., CX 273 – CX 278. After the Second Circuit’s affirmance of vacatur,

Mr. Brand continued to ask about likely settlement scenarios and whether Argentina

might terminate the Propuesta offer, which I answered. CX 298. In late April, I

introduced Mr. Brand to another large holdout bondholder in New York since I thought

they might have common interests. CX 305. I provided a response to Mr. Brand in late

April about LRI’s concern about payment assurances from Argentina for bonds submitted

for settlement (delivery-vs-payment procedures provide security). CX 306.

       77.     Throughout that very intensive legal and practical interaction they had

with me, Respondents did not seek to discharge Milberg until LRI did so at the end of

April and after the foregoing activity. CX 307 – CX 308.

       78.     For Respondents’ several bond claims in 09 cv 7059, the five year early

termination date did not occur until September 2016 -- in other words, in that case,

Respondents invoked the early termination provision five months before it even arose.

       79.     In addition to the foregoing, there are two other subjects on which we

provided services to Respondents after their early termination dates lapsed: “claim value”

calculations and information about judgment enforcement.




                                            49
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 51 of 75




        ii.     Rosito Vago Provided Respondents with Spreadsheets Showing
                “Claim Values” on Their Bonds in April 2016

        80.     As mentioned in the chronology above, accurate calculations of amounts

owing on plaintiffs’ bonds were important in several respects. They were required for

entry of money judgments. Also, Injunction settlements under the Propuesta were based

on 70% of the “claim value” of the bonds submitted for settlement on which Equal

Treatment injunctions had been entered. The applicable law, Law 27,249, defined claim

value as follows: (a) for bonds on which money judgments had been entered before

February 1, 2016, claim value was “the legal claim (which includes the amount

acknowledged in said judgment and judicial interest accrued from the judgment date until

January 31, 2016);” and (b) for bonds “without a money judgment, claim value was “the

legal claim (which includes principal due plus accrued interests pursuant to the

contractual interest rate and the statutory interest rate over the contractual interest rate

until January 31, 2016, pursuant to the laws of the State of New York).” CX 22 at

MILBERG-004426-27. Pursuant to those definitions, bondholders seeking Injunction

settlements on bonds with money judgments were entitled to consideration based in part

on the post-judgment interest accrued on their bonds; and bondholders seeking Injunction

settlements on bonds without money judgments were entitled to consideration based on

principal plus coupon interest plus statutory (New York 9%) interest-on-interest over the

contractual interest rate, through January 31, 2016. See id.

        81.     Those calculations are arithmetically objective and should not present

particular difficulties once the rules are understood. I mention the issue here because,

among other reasons, Respondents’ submissions in this arbitration show they still are not

informed about these provisions (i.e., as recently as their letter to the Panel dated June 1,



                                              50
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 52 of 75




2018, they insisted that claim values on money-judgment bonds do not include post-

judgment interest).8 In April 2016, Rosito Vago provided Respondents with spreadsheets

meticulously calculating the claim values on each of their money-judgment bonds,

including post-judgment interest. CX 300. Respondents could have used that valuable

information when negotiating their own settlements with Argentina, and when dealing

with the issue in this proceeding, but evidently they are resisting acknowledging the

governing law and correct information.

        iii.     Respondents Declined to Follow Up on Milberg’s Repeated
                 Introductions of Kobre & Kim for Sovereign Judgment Executions

        82.      As the events of 2016 unfolded, Mr. Brand made very clear to me and Ms.

Rosito Vago that he was determined not to settle his claims on terms anywhere near what

Argentina was offering, and instead intended to pursue “100%” recoveries by way of

attachments and executions. See CX 168 – CX 169. This led to discussions of how those

services would be provided.

        83.      I told Mr. Brand that judgment enforcements were a standard part of legal

practice in the United States and that Milberg could and would handle them. In fact,

Milberg had been extensively involved in numerous attachments and execution attempts.

In 2010, when Milberg was just entering the cases in place of Dreier, my first contact

with Dechert’s Robert Cohen was in connection with joint efforts to establish government

alter ego status for Banco Central de la Republica Argentina (BCRA) so that its assets

could be reached (CX 47); those efforts were undertaken in part on behalf of Milberg

clients who are now Respondents in this arbitration (or their predecessors), and a review


8
  Respondents stated (CX 366 at p. 8 n.26): “Without basis, Milberg argues that ‘the Propuesta does include
post-judgment interest in claim values.’ … That’s wrong. … As such, the Propuesta calculations in Ex. 4
to HWB’s Counterclaim do not include post-judgment interest.”


                                                    51
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 53 of 75




of the docket sheets for Respondents’ cases shows that we sought attachments on their

behalf repeatedly through the years. See, e.g., CX 29 at MILBERG-000858-59 (Dkt. 20,

order to show cause for attachment of “FJP funds” and Dkt. 23 (Argentina’s appeal)),

MILBERG000858-62 (Respondents are among parties seeking attachments); CX 30 at

MILBERG-000874-75 (Dkts. 17, 25 similar attachments on behalf of Respondents, and

Argentina’s appeal); CX 31 at MILBERG-000896-98 (Dkts. 43, 46, 47 appointing

Milberg for judgment executions and entering restraining orders); CX 33 at MILBERG-

000914-15 (Dkts. 13-16 same as above).

          84.   I was also generally aware that the NML group hedge funds had agents on

the look-out for more specific assets or accounts that might be attachable; the prime

example was NML’s attachment of an Argentine Navy training frigate in Ghana in 2012,

which was widely reported in the media. When Milberg entered these cases, one of our

in-house investigators prepared a memo on Argentine government assets in the United

States.

          85.   In 2016, Mr. Brand started to focus on possible judgment execution

attempts as he realized that settlements with Argentina would not likely reach the levels

he sought, and he raised the issue of judgment enforcement. In addition to going over the

information above, I wrote him in an email on April 9, 2016, as follows:

                If any bondholder client decides not to reach a settlement
                with Argentina, enforcement of the client’s money
                judgment by attachment and execution will be the best
                remaining alternative. This involves obtaining registration
                of the judgments from Judge Griesa’s court and then filing
                them in jurisdictions where Argentina may have assets, for
                attachment and execution by the appropriate authorities.
                As Argentina re-enters world financial markets, it will
                likely expose more assets that will qualify for attachment.
                As you know, we have discussed retaining a specialist law



                                            52
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 54 of 75




               firm in this area, Kobre & Kim of New York. I have
               attached materials they prepared concerning their services,
               and some sample retainer proposals. If we get to this point,
               I think they would be an excellent resource.

               The actual procedure for executing on a defendant’s assets
               is not complex. It should be noted that the value of the
               judgments on which executions are based is 100% -- that is,
               the full value of the judgment (in these cases, principal,
               interest, and interest-on-interest) plus post-judgment
               interest is collectible (minus official fees). In addition,
               normally the executing jurisdiction applies its own post-
               judgment interest rate, which means that a judgment
               registered in the New York State courts (for example) will
               likely have the New York 9% rate applied for post-
               judgment interest. This procedure thus has some real
               attractions.

CX 268 at HWB0000416-17. I raised Kobre & Kim because I thought it was more likely

that attachable assets would be found in foreign jurisdictions as “Argentina re-enters

world financial markets,” and I knew that Kobre & Kim had experience with judgment

enforcement outside the U.S. that Milberg did not. See also CX 253.

       86.     A week later, one day after the Second Circuit affirmed vacatur of the

Equal Treatment injunctions, I again emailed Mr. Brand quoting the FSIA provision on

attachment and execution, 28 U.S.C. §1610(c) and urging him that it would be counter-

productive to approach Judge Griesa prematurely to seek attachments when many

bondholder settlements were still pending. CX 286. On April 18, I emailed my contacts

at Kobre & Kim to report that Mr. Brand had asked me a lot of questions about them

based on his review of their website (CX 293 – CX 294); I emailed Mr. Brand on the

same day that Kobre & Kim was ready to have a call (CX 296), and on April 21 I again

offered to arrange a call (CX 304). I do not believe one ever occurred. See CX 318.




                                            53
      Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 55 of 75




        87.      As it turned out, two individual holdout bondholders (Ladjevardian and

Colella) did make a motion before Judge Griesa for FSIA permission to pursue

attachments of government assets around this time. On May 1 (i.e., after LRI had sent its

termination notices to us), Mr. Brand wrote to me and Rosito Vago: “Hi! Question to all

of you: why are you not doing such motion for our clients. Instead of talking about ‘en

banc hearing’? Mike: I did not hear from Kobre & Kim LLP at all, why?” CX 313 at

MILBERG-0003933, attaching an email from a lawyer at King & Spalding about the

Ladjevardian/Colella motion. Mr. Langesfeld sent a message to Mr. Brand on May 27

attaching Judge Griesa’s order denying the motion, to which Mr. Brand replied, “Thank

you Freddy!” CX 321 – CX 323.

        B.       Additional facts that may be relevant to quantum meruit

        88.      Dreier, Rosito Vago, and Milberg performed substantial services under the

retainer agreements, until Respondents terminated the retainers.9 Neither Mr. Brand nor

any other representative of any Respondents ever said they were dissatisfied with the

legal services we furnished. On the contrary, Mr. Brand was always complimentary to

me and Rosito Vago. As noted above, just two weeks before terminating us, LRI asked

for confirmatory information about the fees owed under the retainers -- confirming that

they had not terminated the retainer relationship. CX 271; see also CX 312 (e-mail from

Willi Brand: “You should then not worry to[sic] much about performance fees. After all

this[sic] years I promise to you, that I will include something reasonable for you in my

final negotiations”).


9
 The first terminations of Milberg and Rosito Vago came from LRI. CX 307 – CX 308. As noted above,
Mr. Brand previously had told me that he, not LRI, was responsible for making decisions for Respondents.
As a result, for a time we viewed the discharges as “purported.” It later became clear that Mr. Brand also
was committed to the discharges. CX 319.


                                                    54
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 56 of 75




       89.     Mr. Brand conveyed that he strongly believed he should recover the full

claim amount on his bonds. He never said anything to me indicating that he would settle

for less. At times, I told him that it was unlikely that Argentina would settle for full value

even if the Early Termination injunctions remained in effect, and that executing on his

funds’ money judgments was a very uncertain project in light of the failures by NML and

related hedge funds, which had devoted huge resources to that effort without any real

success. Of course, as lawyers we did not guarantee success or any particular outcome

for Respondents’ claims and cases. I did believe that the Second Circuit would not affirm

Judge Griesa’s vacatur of the Early Termination injunctions in March-April 2016,

because the only thing that had changed was Argentina’s rhetoric and the amount of its

take-it-or-leave-it settlement offers. It turned out that I was wrong. However, the

services we provided to our clients in these cases were valuable, and the Early

Termination injunctions we obtained had very quantifiable value because Propuesta

settlement offers for injunction holders were generally higher than for those who did not

have injunctions.

       90.     As noted above, we have calculated that the additional value to

Respondents from having injunctions for their qualifying bonds, under a Propuesta

settlement, would have been some $24.37 million, as part of the $162,504,207 for which

they were eligible under the Propuesta.

       91.     I also note the level of contingency fees awarded by Judge Griesa to

counsel for plaintiffs in the Argentina bond class actions. Like Claimant, class counsel

took on their cases on a contingent basis, without assurance of obtaining any fees or

reimbursement of their expenses. Judge Griesa awarded class counsel (three co-lead




                                             55
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 57 of 75




counsel law firms and one former class counsel in one group, and one law firm in a

separate case) reimbursement of their expenses plus 30% of the recoveries (net of those

expenses) obtained by class members, in nine class actions. See CX 346 at

HWB0000300, HWB0000302, HWB0000312. The court assumed a total class

settlement of around $26 million (id. at HWB0000280), and awarded reimbursement of

expenses totaling about $924,000 (id. at HWB0000300), meaning the dollar amount of

the fee would be about $7.5 million. Those class actions, and the “individual” (non-

class) cases litigated by Dreier, Rosito Vago, and Milberg (including Respondents’

cases), proceeded during the same multi-year span of time and covered many of the same

legal issues. Class counsel reported about $13 million in lodestar in the cases. Id. at

HWB0000287. Notably, Judge Griesa awarded the 30%-plus-expenses amounts to class

counsel even though they had not succeeded in obtaining Early Termination injunctions

for class members (most of their bonds would have qualified), and the class settlements

were on Standard terms under the Propuesta.

       92.     By comparison to the class fee awards of 30% (putting aside expenses for

the moment), the contingency fees specified in the retainer agreements that Respondents

entered into with Claimant arithmetically work out to an overall fee total of about 7.3%

of Respondents’ total settlement amount. See Exhibit H to the Statement of Claim, CX

13. Including the initial retainer “start-up” fees paid by Respondents (totaling about

$513,000) would bring that figure up to about 7.6%. If the fee amounts were reduced by

out-of-pocket expenses (which were reimbursed in the class cases, but reimbursement is

not provided for in Respondents’ retainers), Claimant’s fee percentages would of course




                                            56
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 58 of 75




decline somewhat. This demonstrates that the effective contingency fee percentages in

Respondents’ retainers are way below what Judge Griesa awarded to class counsel.

       93.     Most of Claimant’s legal work in these cases was not performed on a basis

that can be neatly allocated case-by-case or client-by-client. Many of the actions

combined a number of diverse bondholder clients as plaintiffs, and many of the issues

were litigated in early cases, where precedents were established that then applied to later

cases. Respondents were certainly beneficiaries of that early work, since they did not

begin litigating until five years after the default, when much of the legal groundwork had

already been laid, as described in Part I above. In a similar vein, Milberg and the three

firms representing the NML group of hedge funds cooperated extensively in litigating the

Equal Treatment injunction issues in limited test cases (including Varela), and the results

were then applied to all qualifying plaintiffs, well beyond the test cases. Thus, I cannot

separate out how the benefits of any particular legal work were distributed among cases

and clients. In the same vein, I rarely kept time identified as pertaining only to certain

clients or cases, even if time was so spent, because it was not necessary. In order to

locate Milberg documents in response to Respondents’ document request in this

arbitration for time records “relating to services performed solely on behalf of

Respondents (as distinct from services performed by the Law Firms on behalf of their

other clients),” I had word searches performed on our time records to identify references

to client names (Brand, HWB, NW Global, etc.) -- and entries that happened to have

those names in them turned up. See CX 27. Identifying the amount of work spent

“solely on behalf” of a particular client is essentially meaningless in this context, because

almost all work was done for multiple bondholder clients or such clients generally.




                                             57
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 59 of 75




       94.     I expect it goes without saying that contingency fees can be very

challenging for the lawyers, especially when the underlying litigation is very protracted,

as this was, such that the law firms start incurring personnel, overhead, and out-of-pocket

costs as soon as the case begins, but recovery of fees comes much later, and indeed may

never come.

       C.      Respondents settled with Argentina in October 2017
               for $154,972 less than Milberg had obtained for
               them under the Propuesta before they discharged
               Milberg in April-May 2016

       i.      Settlement Amount Available Under the Propuesta
               on Respondents’ Bonds

       95.     Putting aside whether Claimant’s entitlement to fees should depend on

Respondents’ achievement of any particular settlement amount, I wish to address

Respondents’ claim that they ultimately settled for an amount in excess -- sometimes they

say substantially in excess -- of the Propuesta amount Claimant could indubitably have

obtained for them, thereby supposedly justifying their refusal to pay fees to us at all.

Their claim is factually erroneous. And their claim that we committed “sloppy

mathematical errors” (CX 2 at 11) in calculating the correct Propuesta settlement amount

for their bonds instead reflects their lack of understanding of the rules for Propuesta

settlements.

       96.     The Propuesta was first announced on February 5, 2016 (CX 176) “subject

to the approval of the National Congress” (id. at MILBERG-0003454), and was enacted

into law (Law 27,249) on March 31, 2016. CX 22. The Propuesta provides

arithmetically precise instructions for calculating permissible settlement amounts for

settling bondholders who have, or who do not have, Equal Treatment injunctions




                                             58
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 60 of 75




(Injunction and Standard settlements, respectively). For bonds for which an Equal

Treatment injunction had not been obtained (because certain bonds did not qualify or

because the holder did not obtain an injunction), the “Standard” settlement amount is

150% of the bond’s face value (but for bonds with money judgments, not greater than the

money judgment amount plus accrued interest as of January 31, 2016). For bonds for

which an Equal Treatment injunction had been obtained, the settling holder can elect the

higher of the “Standard” settlement amount or an “Injunction” amount defined as 70%

(or 72.5% for settlements committed to during the two weeks ending on February 19,

2016) of the “claim value” of the bond. For Injunction bonds without money judgments,

the claim value is principal plus accrued coupon interest plus interest on interest at the

New York statutory rate, through January 31, 2016. For Injunction bonds on which

money judgments had been entered, the claim value is the amount of the money judgment

plus federal post-judgment interest through January 31, 2016. All of those factors and

amounts are objectively ascertainable.

       97.     Since the Propuesta was enacted, I know of no bondholder who has settled

on better terms, which I understand would be prohibited. The hedge funds in the NML

group had injunction bonds and settled at 75% of claim value plus 4% for attorney fees

(i.e., higher than Propuesta terms) in late February 2016 -- but those (and the few other

settlements announced for that period) were exceptions specifically enumerated in the

annex to Law 27,249.

       98.     As noted previously, the true total Propuesta settlement value for

Respondents’ bonds is $162,504,207, as we set forth in Exhibit G to our arbitration

statement of claim in August 2017. CX 11. Respondents could have settled and received




                                             59
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 61 of 75




that amount as of mid-April 2016, after Milberg recommended to its clients that they

settle on Propuesta terms, following the Second Circuit’s affirmance of Judge Griesa’s

vacatur of the Equal Treatment injunctions. CX 292A. Rosito Vago also provided our

Propuesta settlement figures for all our clients to the Ministry in late April 2016, and

those figures were reconciled and approved thereafter. See CX 20 – CX 21. As

previously stated, Rosito Vago also provided claim and settlement value figures to

Respondents on their bonds in April 2016, which support the same conclusion. CX 300.

       ii.     Respondents’ Criticisms of Claimant’s Propuesta Figures
               Are Unfounded

       99.     The Special Master’s announcement of Respondents’ settlement in May

2017 stated the amount as $162,750,000 (CX 348) -- somewhat higher than our

calculation of the maximum Propuesta value, as noted above (CX 11). The following is a

recap of how the settlement figures presented by Respondents and their calculations of

Propuesta settlement values have unfolded thereafter.

       (a)     Respondents’ arbitration answer (September 6, 2017) repeated that their

               settlement amount was $162,750,000. See CX 2 at 11-12. It did not

               attach any spreadsheet showing that amount or its derivation, however.

               See generally id.

       (b)     Respondents’ arbitration answer also asserted that Claimant’s Exhibit G

               calculation of Propuesta settlement values contained “sloppy mathematical

               errors” by overstating claim values on many bonds, and also “overstate[d]

               the payout for certain judgments held by Respondent HWB Gold & Silber

               Plus.” Id. at 11 & nn.6 & 7. Respondents asserted that Exhibit L attached

               to their answer “explained and corrected” the errors. Id. Exhibit L



                                             60
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 62 of 75




       contained Respondents’ first calculation of their purported total Propuesta

       settlement value: “a maximum of $161,824,982,” and they said their

       actual settlement was “at least $925,000 higher.” Id. at 11-12.

 (c)   In their malpractice counterclaims asserted against Milberg and Rosito

       Vago on March 7, 2018, Respondents included an Exhibit A (also referred

       to as “Exhibit 4”) with Propuesta calculations, basing the claim values for

       Injunction bonds purely on money judgment amounts, without including

       any post-judgment interest. CX 3 at 23. Respondents now calculated the

       Propuesta settlement value for their bonds at $158,327,539 (id. at 10) -- a

       decline of some $3.5 million since their answer was filed. Respondents

       thus alleged they were receiving “approximately $4 million more” than the

       70% Propuesta offer. Id. at 5.

 (d)   On March 9, 2018, Respondents’ document production included their

       “official” settlement spreadsheet (CX 364 at HWB0000036) showing their

       settlement with Argentina was really for $162,349,235, and had been

       signed in October 2017. This was a decline in settlement amount of some

       $400,765, as compared to the amount announced by Mr. Pollack on May

       31, 2017. This was the first time Claimant learned the true amount of

       Respondents’ settlement.

 (e)   Respondents also produced their retainer letter with Wilk Auslander dated

       May 10, 2016 (CX 317 at HWB0000004), which provided for a

       contingency fee calculated based on any recovery “in excess of the

       amount currently offered to you by the Republic,” stated to be




                                    61
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 63 of 75




               $147,000,000. That is much lower than any other calculation of the

               Propuesta offer.

       (f)     On May 16, 2018, Respondents produced a settlement spreadsheet (CX

               18) for the first time showing (apparently) the derivation of the original

               settlement amount of $162,750,000 announced by Mr. Pollack on May 31,

               2017. The differences are discussed below.

       100.    Despite Respondents’ changes in their Propuesta calculations and

settlement amount, Claimant stands by the correct Propuesta settlement value as set forth

in Exhibit G to its arbitration claim (CX 11).

       101.    I prepared a spreadsheet for use in conjunction with my testimony here:

“Comparison of Settlement Amounts” with a page for Respondents’ USD-denominated

bonds and a page for Respondents’ DM and Euro bonds (which I will refer to as my

“Comparison Spreadsheet”). CX 394.

       102.    Respondents’ largest Propuesta error has been to ignore post-judgment

interest when calculating claim values for Injunction bonds with money judgments. As

noted above, the Propuesta allows inclusion of post-judgment interest in those situations,

and Claimant’s figures did not reflect “sloppy mathematical errors.” Respondents used

money judgment amounts without interest in their “USD Claim Value” amounts on their

October 2018 settlement spreadsheet, as shown in my Comparison Spreadsheet column D

(totaling $201.9 million claim value), which can be compared to column F (our claim

values, which include post-judgment interest, totaling $209.5 million). This is a total

understatement by Respondents of Propuesta claim values of about $7.5 million, which

would translate into over $5 million in settlement value if all bonds were settled on




                                             62
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 64 of 75




Injunction terms. Their error is strange because the bond-by-bond claim value and

settlement figures provided to Respondents by Rosito Vago in April 2016 included post-

judgment interest. CX 300.

       103.    Respondents’ assertion in their answer that Exhibit G overstated the

settlement value for two bonds (maturing in 2017 and 2027) owned by HWB Gold and

Silber Plus in 10 CV 4656 (see yellow highlighting on Respondents’ answer Exhibit L

(CX 2 at 114)) erroneously fails to recognize that the face + 50% settlement value

amounts for those two bonds are higher than the 70%-of-claim-value amounts. Milberg

included the correct, higher Standard values in its Exhibit G (see column G of the

Comparison Spreadsheet (CX 394 at 1)). Respondents thus erroneously understated the

Propuesta settlement value on these two bonds by $679,226.

       104.    Respondents excluded two of their bonds with very high settlement value

yields from their calculations. These are the NW Global Strategy bonds, sued on in 13

CV 8887, with face values totaling $109,000. Because we (deliberately) did not seek

money judgments on them (as described above), interest continued to accrue at high

coupon rates, and the Injunction claim value rose to $572,520, with a total 70%

settlement value of $400,764. These bonds were correctly listed in Exhibit L to

Respondents’ answer (CX 2 at 113) (middle of page) (September 2017) with their 70%

settlement value of $400,764. However, Respondents’ May 2017 settlement spreadsheet

listed the bonds at $0 settlement value, and their October settlement spreadsheet omitted

any reference to these bonds. See CX 364 at HWB0000036; CX 18.

       105.    Respondents have asserted that the difference between their May 2017 and

October 2017 settlements -- which totals $400,765 -- occurred “as a result of the removal




                                            63
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 65 of 75




of those two bonds” (CX 3 at 11). While the amounts match, the logic does not work,

because these bonds were included at zero value in both the May and the October

settlement spreadsheets, so removing them in the October settlement should not have

caused any change in the bottom line. Respondents’ opposition to Milberg’s motion to

subpoena lawyers from Cleary, dated June 1, 2018 (CX 366 at 8 n.27) stated that the

bonds were removed because “Milberg never obtained a [money] judgment” so “NW

Global Strategy was free to transact in these bonds well before any settlement

discussions.” This seems to imply that Respondents sold the bonds, but that is not

logical, because their settlement value was far higher than anyone would pay for them in

the market (and the injunction status is not transferable); plus Respondents never

mentioned anything like this previously. In any event, since these bonds were included

by Respondents in Exhibit L to their arbitration answer (CX 2 at 113) (September 2017)

at full settlement value, it seems the bonds were held by NW Global Strategy at that time,

and thus also the previous year, when Propuesta settlements became available.

Accordingly, these bonds should be counted when calculating the value of the Propuesta

settlements that Milberg obtained for Respondents (as Exhibit G (CX 11) to Claimant’s

statement of claim correctly reflects).

       106.    The above analysis confirms our original calculation that the Propuesta

settlement value of Respondents’ bonds was and is $162,504,207, and that Respondents’

actual settlement amount was $154,972 below that.

       107.    LRI managing director Frank Alexander de Boer and senior fund

consultant Christian Lehnertz wrote to the Commission de Surveillance du Secteur

Financier, the Luxembourg regulator for the Respondent funds managed by LRI




                                            64
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 66 of 75




(constituting 64.5% of the total value of the settlement, according to the letter), in

summer 2016 based on the context (the auto-date in the hardcopy letter is not accurate),

stating that the settlement amount of $162,750,000 was “more than USD 6,000,000” over

what the Propuesta would have provided and was “within the scope of the conditions that

the biggest holdouts (Note: NML/Singer) were able to negotiate in February 2016.” CX

233 at 5. The latter assertion (naming Reuters as the source and without mentioning

NML/Singer) was made in a HWB newsletter sent to investors around the same time.

CX 353 at 1, 3. As can be seen from our information provided above, both assertions

were false.

       D.      Regarding the malpractice counterclaim (Feb. 5-19, 2016):
               Mr. Brand was fully informed about the pros and cons
               of settling, and was always adamant that he would not settle
               for less than 100% recovery; he rejected any advice that he should
               consider compromise

       108.    Respondents’ malpractice counterclaim against Milberg and Rosito Vago

contends that the law firms should have advised Respondents to accept the initial 72.5%

Propuesta offer for Injunction bonds that Argentina announced was available for the

period February 5-19, 2016. This was a period of intense public attention on the status of

holdout bondholders’ claims. Senior negotiators from the new Macri administration

arrived in New York for discussions with bondholders as mediated by the Special Master.

Two settlements were announced in New York almost immediately, on February 3

(Montreux and EM), as described above. CX 165 at MILBERG-004317-18. The

Propuesta was announced on February 5. CX 176. Argentina filed an order to show

cause application on February 11 seeking to vacate the Equal Treatment injunctions and

noting appearances by lawyers from Cravath (not its usual counsel, Cleary) to handle the




                                              65
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 67 of 75




application. On February 16, one of the class actions settled (on Standard terms). CX

165 at MILBERG-004321. On February 17-19, six more fund settlements were

announced, mostly on Standard terms except for Capital Ventures International, whose

Injunction settlement totaled $162.5 million. CX 165 at MILBERG 4322-48. All of

these events were covered extensively in the financial and popular press. The fact that

some holdouts settled during this period did not mean that everyone should have -- as

attested by the long roster of non-settling holdouts who urged Judge Griesa to maintain

the injunctions and the Second Circuit to reverse the vacatur order. See, e.g., CX 255.

       109.    My emails reflect that I had been in quite extensive contact with Mr.

Brand leading up to this period, as set forth above. In particular, I recall a very enjoyable

dinner he invited me to in New York when he was visiting with his family in August

2015. CX 150. That was around the time we extended the Equal Treatment motions

beyond the test cases, and we thought the injunctions would be granted, so we were

happy that the situation seemed to be improving, although the Kirchner administration

was still inflexible. After dinner, I brought up the overall situation and the fact that the

political context in Argentina might be in flux due to the upcoming national elections

there. I asked Mr. Brand about his attitude about settlement -- with some hesitation,

because I knew he had generally rejected any talk of compromise. I reminded him that

the NML hedge fund group had not obtained any real success with attachments even

though they were very focused and very well-funded in these efforts. I told him it was

widely reported that no other holdouts had succeeded with judgment enforcement efforts

either. I recommended that he be flexible in undertaking negotiations as future events

unfolded, and I told him I thought Argentina was highly unlikely to settle claims at




                                              66
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 68 of 75




100%. Mr. Brand said he was not interested in being flexible. Of course, Mauricio

Macri won the election and came into office in December, leading to the prospect of

settlement negotiations early in 2016.

       110.    On February 3, 2016, I emailed my two close contacts at NML (Jay

Newman and Lee Grinberg): “FYI, I just had a half hour conversation with Milberg’s

largest client, a German who represents multiple retirement funds, with claims totaling $

several hundred million. He is adamant at sticking to 100 cents on the dollar, but will

consider taking securities as well as cash. Just thought I’d pass along this local color.”

CX 168. I copied Patricia with the email afterwards and added: “My email to Jay said it

all about Willi’s attitude. As you know, Willi is adamant about getting a full recovery.”

CX 169 at MILBERG-0004219. Patricia and I had email exchanges with Mr. Brand over

the following weeks about the details of his claims, post-judgment interest, and other

administrative matters (see CX 175; CX 177 – CX 180; CX 182 – CX 183) -- essentially,

preparing for negotiations. Mr. Brand did not express any interest in the pending

Propuesta 72.5% offer.

       111.    As noted above, I did urge our clients (including Mr. Brand) not to accept

the 72.5% offer, and also not to accept the 70% offer prior to the Second Circuit decision

on April 13, 2016. I thought, and still believe, that it was sound and appropriate advice

under the circumstances. I did research on the requirements for vacating injunctions and

saw that the caselaw established a very stringent standard: the “purposes” of the

injunctive decree must have been “fully achieved,” according to the seminal case, Sierra

Club v. U.S. Army Corps of Engineers, 732 F.2d 253 (2d Cir. 1984). Moreover, the

Equal Treatment orders and decisions by Judge Griesa and the Second Circuit had




                                             67
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 69 of 75




established that the purpose of the Equal Treatment injunctions was to “hold Argentina to

its contractual obligation of equal treatment.” NML Capital, Ltd. v. The Republic of

Argentina, 727 F.3d 230, 241(2d Cir. 2013). I did not think that the expressed

willingness of the Macri administration to negotiate settlements satisfied the standards for

vacatur. When I discussed this with lawyers in the NML group and some other

bondholders’ counsel, our consensus view was that the 72.5% Injunction offer was a

rather clumsy attempt by Argentina to pressure early settlements by offering a “teaser

rate,” while in reality the government still faced a big risk that the injunctions would

continue in effect and not be vacated, preserving holdouts’ leverage to negotiate better

settlement terms. My legal analysis of the vacatur was stated in the briefs I filed on

behalf of our clients in opposing Argentina’s vacatur motions. Argentina had not yet

meaningfully negotiated to settle their cases, and in fact the Propuesta was still essentially

a unilateral offer by Argentina -- just as the Second Circuit had criticized the earlier

exchange offers for their unilateral, non-negotiable character. My arguments that the

Injunctions should not be vacated appear at CX 201 (SDNY brief), CX 202 at

MILBERG-0002074-78, MILBERG-0002101 (SDNY argument transcript), CX 227

(Second Circuit opening brief, no transcript) and CX 255 (Second Circuit reply brief, no

transcript). Those arguments unfortunately did not prevail. The injunction vacaturs

removed the remaining bondholders’ main leverage to negotiate a better settlement.

Immediately when the vacatur was affirmed on April 13, 2015, I advised our clients to

settle on Propuesta terms, unless they wanted to pursue attachment remedies, as noted

above. CX 292A.




                                              68
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 70 of 75




       112.    I believe our advice was reasonable and appropriate throughout this

period. Mr. Brand gave no indication that he would accept, or even seriously consider,

any advice from Ms. Rosito Vago or me to settle at a 72.5% level during the period

February 5-19, 2016 (or indeed at any time before or long after that period). He

adamantly rejected any such possibility and insisted on a 100% settlement.

       113.    Mr. Brand confirmed his insistence on seeking full recoveries, rather than

settling on Propuesta terms, in the following months. My negotiations with government

representatives advanced in early March 2016. See CX 199; CX 205. Special Master

Pollack was interested in helping Argentina achieve settlements wherever possible, and

he and I shared public (court-filed) information about the claims of many of our clients,

including Respondents. Mr. Pollack believed the government could not and would not

consider settlements for amounts over the Propuesta limits. Mr. Pollack asked about Mr.

Brand’s position on settlement and said Secretary Caputo was interested in having a call;

I spoke to Mr. Brand and emailed Mr. Pollack that Brand was “not interested in much of

a haircut if any” (i.e., settlement at any percentage less than 100%); Mr. Pollack replied:

“so I take it from your note that [Brand] is not interested in a call to discuss settlement at

this time;” I replied “not if the financial parameters are as you describe.” CX 211 at

MILBERG-002746-47. I spoke to Mr. Brand about these circumstances and recall that

his response was that he would speak “only to President Macri” -- which I interpreted as

his way of declining to negotiate, since under the circumstances it was obvious that a call

with Macri was not going to occur.

       114.    In mid-March 2016, I was asked by a Bloomberg reporter if I knew of

bondholders who would submit to interviews about their situations, and Mr. Brand said




                                              69
     Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 71 of 75




he wanted to do so, stating “The sooner, the better!” CX 245 at MILBERG-003800. I

put them in touch, Mr. Brand was interviewed, and the reporter sent some quotes for Mr.

Brand’s review. CX 247. I provided some suggested edits, and Mr. Brand then approved

and sent his quotes to the reporter. His bottom line was: “The public offer of 70 cents on

the dollar is unacceptable to me. We have judgments that are worth a lot more than that.”

CX 250 at MILBERG-0003809.

       115.    In late April, Mr. Brand reiterated to me that he did not intend to settle but

would rather pursue judgment enforcements. On April 28, he emailed me:

               Mike: You should know, that I am in negotiations with Mr.
               Pollack now! In addition to this, LRI is actually exploiting
               [sic] 3 options for the hwb funds: 1. Selling the entire claim
               values to entities like RD Legal Funding LLC; 2. Selling
               the bonds to Argentina; 3. Enforcing the entire claim value
               with enforcing specialists. I will persuade LRI that they
               have to go for option 3, because it will be in the best
               interest of our clients: You should then not worry to[o]
               much about performance fees. After all th[ese] years I
               promise to you, that I will include something reasonable for
               you in my final negotiations, when settling with the
               Gauchos, in the very near future. (Remember: They paid
               4% Lawyers Fee for NML as well!) Best Willi.

CX 312.

       E.      Milberg did not pay “referral fees” to Mr. Brand
               or any other non-lawyer

       116.    Respondents have alleged that Milberg paid non-lawyers to solicit clients

in these cases in violation of New York ethical rules. No such payments were ever made.

Milberg did not, directly or indirectly, make any payments to Mr. Brand (or any non-

lawyer) in connection with these cases or retainers.




                                             70
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 72 of 75
Case 1:19-cv-04058-AT Document 4-5 Filed 05/06/19 Page 73 of 75




               EXHIBIT A
7/20/2018                Case 1:19-cv-04058-AT Document      4-5
                                                  Bio – Milberg TadlerFiled
                                                                       Phillips05/06/19
                                                                                Grossman Page 74 of 75




    HOME           CASES & INVESTIGATIONS              RESULTS            OUR FIRM          PRACTICE AREAS   NEWS          ATTORNEY REFERRALS




Bio                                                                                                                 Home


                                                                                                                    Cases & Investigations

                                                                                                                       Case Notices


                                                                                                                    Results

                                                                                                                       Outstanding Recoveries


                                                                                                                       Precedent Setting Decisions
                                         Michael Spencer
                                                 Of Counsel                                                         Our Firm

                                                                                                                       About Us
                                             Practice Areas:
                                             Appellate Advocacy
                                             Securities Litigation                                                     Attorneys

                                         Contact Information:                                                          Other Professionals
                                            Phone: 212-946-9450
                                           mspencer@milberg.com
                                                                                                                       Pro Bono and Community Involvemen

                                                Education:
                                                                                                                       Contact Us
                                 B.A., magna cum laude, Yale University, 1973
                                   J.D., cum laude, Harvard University, 1976
                                                                                                                    Practice Areas
                                            Bar Admissions:
                                New York, 1978, California, 1978, Ontario, 2011                                        Antitrust Litigation


                                                                                                                       Appellate Advocacy
     Mr. Spencer has prosecuted a broad range of cases at Milberg LLP, with an emphasis on
     representing plaintiffs in class and other representative actions involving complex financial
                                                                                                                       Consumer Litigation
     issues.

                                                                                                                       Data Breach Litigation
     He was one of the principal trial counsel for plaintiffs in In re Vivendi Universal, S.A. Securities
     Litigation (S.D.N.Y.), one of the very few securities fraud class actions to go to trial and
     verdict. The jury returned a large verdict for plaintiffs in January 2010, which was upheld on                    Derivative Litigation
     appeal and has now resulted in distributions to class members.
                                                                                                                       E-Discovery
     Mr. Spencer has represented hundreds of holders of defaulted Argentine bonds in
     enforcement actions in New York federal court, including working with sovereign debt hedge                        False Claims Act Litigation
     funds in obtaining pari passu injunctions and preserving them on appeal, which helped settle
     the long-standing disputes in early 2016.                                                                         Securities Arbitration

     Mr. Spencer has handled many other securities cases at the Firm, including those against                          Securities Litigation
     defendants in the fields of technology, real estate, finance, leasing, manufacturing, and
     pharmaceuticals. His first exposure to this type of case was in the precedent-setting "WPPSS"
     litigation in the late 1980s, which involved bond defaults on nuclear power plants in the Pacific              News
     northwest and established the blueprint for prosecuting many complex securities class actions                     News
     that followed.
                                                                                                                       Publications
     Mr. Spencer has also led the Firm's prosecution of other cases in diverse fields. He was one
     of two principal trial counsel representing the FDIC in its year-long trial against a major
     accounting firm involving failed-bank audits, which led to a global settlement covering all                    Attorney Referrals
     government claims just before closing arguments to the jury. He has prosecuted consumer
     and securities claims against companies that sold deferred annuities unsuitable for retirement
     plan investors. He has taken appraisal and breach of fiduciary duty cases to trial in Delaware
     and Pennsylvania. He had extensive involvement in representing a coalition of union health
     care funds seeking to recover costs for treating smoking-related illnesses from the tobacco
     industry, pursuing the cases through several appeals. He has also represented plaintiffs in
     cases involving accounting malpractice, limited partnership investments, real estate closing
     fees and mortgage insurance, contract disputes, defamation, unlawful lotteries, and consumer
     deception.

https://milberg.com/bio/?smid=397                                                                                                                    1/2
7/20/2018                  Case 1:19-cv-04058-AT Document      4-5
                                                    Bio – Milberg TadlerFiled
                                                                         Phillips05/06/19
                                                                                  Grossman Page 75 of 75

      Mr. Spencer began his legal career as a law clerk to U.S. District Judge Wm. Matthew Byrne
      Jr. in Los Angeles (1976-77). He then returned to New York and joined Cravath, Swaine &
      Moore as an associate, where he worked until 1986, when he joined Milberg as an associate
      and became a partner later that year.




Privacy   | Legal Notice                                                                                                                                    © 2018 Milberg Tadler Phillips Gros
                                           ATTORNEY ADVERTISING. PRIOR RESULTS DO NOT GUARANTEE A SIMILAR OUTCOME.
                                                 Results and press releases prior to January 1, 2018 were accomplished by Milberg LLP and its attorneys.

                                                  Many, but not all, of the attorneys responsible for these accomplishments are now affiliated with MTPG.




https://milberg.com/bio/?smid=397                                                                                                                                                          2/2
